                                     Case 2:21-cv-00032-AB-MAA Document 68 Filed 03/08/21 Page 1 of 51 Page ID #:968



                                      1   PRIMARY LAW GROUP, P.C.
                                          JOSHUA KROOT (State Bar No. 291371)
                                      2   joshua.kroot@primarylawgroup.com
                                          355 South Grand Avenue, Suite 2450
                                      3   Los Angeles, CA 90071
                                          Telephone: (213) 677-0856
                                      4   Facsimile: (213) 297-5771
                                      5   Attorneys for Plaintiffs
                                      6

                                      7
                                                                     UNITED STATES DISTRICT COURT
                                      8
                                                                 CENTRAL DISTRICT OF CALIFORNIA
                                      9

                                     10
                                          ELECTION INTEGRITY PROJECT             Case No. 2:21-cv-32-AB-MAA
                                     11
                                          CALIFORNIA, INC., JAMES P.
                                     12   BRADLEY, AJA SMITH, ERIC
                                          EARLY, ALISON HAYDEN,                  FIRST AMENDED COMPLAINT FOR
355 South Grand Avenue, Suite 2450




                                     13
  PRIMARY LAW GROUP, P.C.




                                          JEFFREY GORMAN, MARK                   DECLARATORY AND INJUNCTIVE
      Los Angeles, CA 90071




                                     14   REED, BUZZ PATTERSON, MIKE             RELIEF
          (213) 677-0856




                                          CARGILE, KEVIN COOKINGHAM,
                                     15
                                          GREG RATHS, CHRIS BISH,
                                     16   RONDA KENNEDY, JOHNNY
                                          NALBANDIAN,
                                     17

                                     18
                                                       Plaintiffs,
                                     19
                                                v.
                                     20
                                          SHIRLEY WEBER, CALIFORNIA
                                     21
                                          SECRETARY OF STATE, XAVIER
                                     22   BECERRA, CALIFORNIA
                                          ATTORNEY GENERAL, GAVIN
                                     23
                                          NEWSOM, GOVERNOR OF THE
                                     24   STATE OF CALIFORNIA,
                                          RIVERSIDE COUNTY
                                     25
                                          REGISTRAR OF VOTERS
                                     26   REBECCA SPENCER, LOS
                                          ANGELES COUNTY REGISTRAR
                                     27
                                          OF VOTERS DEAN LOGAN,
                                     28   VENTURA COUNTY REGISTRAR


                                                FIRST AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
                                     Case 2:21-cv-00032-AB-MAA Document 68 Filed 03/08/21 Page 2 of 51 Page ID #:969



                                      1   OF VOTERS MARK A. LUNN,
                                      2   SAN BERNARDINO COUNTY
                                          REGISTRAR OF VOTERS BOB
                                      3   PAGE, MONTEREY COUNTY
                                      4   REGISTRAR OF VOTERS
                                          CLAUDIO VALENZUELA,
                                      5   SACRAMENTO COUNTY
                                      6   REGISTRAR OF VOTERS
                                          COURTNEY BAILEY-KANELO,
                                      7   ALAMEDA COUNTY REGISTRAR
                                      8   OF VOTERS TIM DUPUIS,
                                          CONTRA COSTA COUNTY
                                      9   REGISTRAR OF VOTERS
                                     10   DEBORAH R. COOPER, SANTA
                                          CLARA COUNTY REGISTRAR OF
                                     11   VOTERS SHANNON BUSHEY,
                                     12   SAN BENITO COUNTY
                                          REGISTRAR OF VOTERS JOE
355 South Grand Avenue, Suite 2450




                                     13
  PRIMARY LAW GROUP, P.C.




                                          PAUL GONZALES, SANTA CRUZ
      Los Angeles, CA 90071




                                     14   COUNTY REGISTRAR OF
          (213) 677-0856




                                          VOTERS GAIL L. PELLERIN,
                                     15   FRESNO COUNTY REGISTRAR
                                     16   OF VOTERS JAMES A. KUS,
                                          ORANGE COUNTY REGISTRAR
                                     17   OF VOTERS NEAL KELLEY,
                                     18
                                                     Defendants.
                                     19

                                     20
                                     21

                                     22

                                     23

                                     24

                                     25

                                     26
                                     27

                                     28


                                                FIRST AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
                                     Case 2:21-cv-00032-AB-MAA Document 68 Filed 03/08/21 Page 3 of 51 Page ID #:970



                                      1         Plaintiffs state for their First Amended Complaint against Defendants as
                                      2   follows:
                                      3                                 NATURE OF THE ACTION
                                      4         1.    Election integrity and transparency are critical for the enfranchisement of
                                      5   every eligible voter, regardless of party or political view. While many recent election
                                      6   cases have focused solely on the outcome of the November 2020 election, this suit
                                      7   primarily challenges California’s unconstitutional election process for future elections.
                                      8   This process includes near-universal vote-by-mail (“VBM”) balloting, while
                                      9   eliminating chain-of-custody and signature verification protections, treating in-person
                                     10   voters differently from VBM voters, and sending ballots to large numbers of ineligible
                                     11   voters. This endangers many of California’s most vulnerable populations, including
                                     12   the young, the elderly, and non-citizens. It has also led to pervasive irregularities in
355 South Grand Avenue, Suite 2450




                                     13
  PRIMARY LAW GROUP, P.C.




                                          the election process that threaten to disenfranchise California voters.
      Los Angeles, CA 90071




                                     14         2.    Our Constitutional Republic is founded on the sacred right of every eligible
          (213) 677-0856




                                     15   citizen to cast an equal vote to determine who will represent him or her in government.
                                     16   The Constitution of the United States guarantees this right through the Equal
                                     17   Protection and Due Process Clauses of the Fourteenth Amendment and, in the case of
                                     18   Federal congressional elections, through the Elections Clause (Art. I, § 4, cl. 1). It also
                                     19   “guarantee[s] to every State . . . a Republican Form of Government, and
                                     20   protect[ion] . . . against Invasion. (Art. IV, § 4.)
                                     21         3.    Over the past three decades in California, however, these rights have been
                                     22   intentionally eroded by an onslaught of unconstitutional statutes, regulations, executive
                                     23   orders, and voting practices which, taken together, are designed to create an
                                     24   environment in which elections could be manipulated and eligible voters of all political
                                     25   viewpoints disenfranchised.
                                     26         4.    This is not a partisan issue but a United States Constitutional one. Nor is it
                                     27   an issue that affects just one candidate or just one election. It is an issue that must be
                                     28   remedied to ensure the integrity of future elections for all citizens.

                                                                             -3-
                                                 FIRST AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
                                     Case 2:21-cv-00032-AB-MAA Document 68 Filed 03/08/21 Page 4 of 51 Page ID #:971



                                      1         5.   Plaintiff EIPCa is a non-partisan organization, and defendants include both
                                      2   Democrats and Republicans. Each plaintiff has joined to ensure the constitutionality of
                                      3   California’s political process.
                                      4         6.   Among other things, statutes, regulations, executive orders and voting
                                      5   practices in California have:
                                      6              A. Eliminated absentee ballots and massively expanded VBM balloting
                                      7                   through which even voters who could vote in person receive less-
                                      8                   secure VBM ballots;
                                      9              B.   Legalized unrestrained and unrestricted ballot harvesting/ballot
                                     10                   trafficking by removing mandates of “chain of custody”, unleashing
                                     11                   the exploitation of vulnerable populations such as non-citizens, college
                                     12                   students, senior citizens and minority voters;
355 South Grand Avenue, Suite 2450




                                     13
  PRIMARY LAW GROUP, P.C.




                                                     C.   Eviscerated protections on in-person voting;
      Los Angeles, CA 90071




                                     14              D. Caused VBM and in-person voters to be treated differently, causing
          (213) 677-0856




                                     15                   disproportionate harm to in-person voters;
                                     16              E.   Implemented laws and procedures that automatically add non-citizens
                                     17                   to voter rolls and protect against detection and prosecution of non-
                                     18                   citizen voting; and
                                     19              F.   Failed to comply with federal laws requiring maintaining accurate
                                     20                   voter rolls, allowing deceased persons, non-citizens, non-residents, and
                                     21                   other ineligible voters to remain on rolls and receive ballots.
                                     22         7.   These efforts culminated in new “emergency” regulations and executive
                                     23   orders put into place without public comment or legislative authority of the State and
                                     24   many of its counties, often under the pretext that they were necessary due to COVID-
                                     25   19.
                                     26         8.   Under former Secretary of State Padilla’s “emergency” regulation 2 CCR §
                                     27   20991, virtually any piece of paper received in a VBM envelope could be counted as a
                                     28   ballot, multiple ballots could be stuffed into a single VBM envelope, and the

                                                                            -4-
                                                FIRST AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
                                     Case 2:21-cv-00032-AB-MAA Document 68 Filed 03/08/21 Page 5 of 51 Page ID #:972



                                      1   information provided by the voter(s) on a VBM ballot envelope no longer needed to be
                                      2   provided under penalty of perjury. The passage of California Assembly Bill 860,
                                      3   meanwhile, provided for every active registered voter on California’s voter rolls to be
                                      4   mailed a VBM ballot, greatly expanding the effect of former Secretary of State
                                      5   Padilla’s “emergency” regulations and increasing opportunities for fraud.
                                      6         9.   In contradiction of statutory law, Counties across the state prevented citizen
                                      7   observers from meaningfully observing vote counting and ballot processing in the
                                      8   November 2020 election cycle. Observers were prevented from entering voting
                                      9   locations; kept 30, 40 or 50 feet back from vote counting operations, or even outside
                                     10   the counting rooms altogether; obstructed by having screens placed between observers
                                     11   and election workers so that observers could not see what election workers were doing;
                                     12   and many other instances of obstruction and concealment.
355 South Grand Avenue, Suite 2450




                                     13         10. California’s use of voting machines supplied by several different companies
  PRIMARY LAW GROUP, P.C.
      Los Angeles, CA 90071




                                     14   provided opportunities for registrars, election workers and others to tamper with
          (213) 677-0856




                                     15   results. The proprietary nature of these systems prevent observers from effectively
                                     16   observing and challenging how votes are tallied and whether fraud or irregularities are
                                     17   taking place. Courts, state registrars, academic researchers and nonpartisan security
                                     18   experts have found vulnerabilities significant enough to change the results of elections
                                     19   throughout California. These include the ability of election officials to modify, add
                                     20   and delete votes, the inability to verify that votes recorded match ballot images without
                                     21   an audit, the ability to access and modify information on the system remotely through
                                     22   the internet or locally via a flash drive, and secrecy regarding the software processes
                                     23   used to process ballots and tabulate votes.
                                     24         11. The potential for result-changing irregularities became actuality in
                                     25   November 2020. Plaintiffs have gathered evidence establishing that citizen observers
                                     26   were denied access to ballot processing facilities and barred from observing the
                                     27   remaking of military, damaged or defective ballots, and that validation of signatures on
                                     28   VBM ballots was either not done or done so quickly that it could not have been

                                                                            -5-
                                                FIRST AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
                                     Case 2:21-cv-00032-AB-MAA Document 68 Filed 03/08/21 Page 6 of 51 Page ID #:973



                                      1   effective. They also show votes being changed, ballots being left unsecured, and in at
                                      2   least one instance, unsealed boxes of ballots being loaded into an election official’s
                                      3   car.
                                      4          12. In Ventura County, a voting machine company employee was observed
                                      5   inserting a flash drive into a voting machine while it was tallying votes, after which the
                                      6   voting machine system was rebooted. The employee then removed the drive from the
                                      7   voting machine, placed it into his own laptop, and performed operations on the laptop.
                                      8   He then removed the drive from the laptop and provided it to the Ventura County
                                      9   election official who was operating the voting machine system.
                                     10          13. In another instance, election workers screened themselves off from
                                     11   observers while they “remade” ballots (i.e., filled in votes on blank ballots that
                                     12   purportedly cured defects in VBM ballots they had received), then ran these secretly
355 South Grand Avenue, Suite 2450




                                     13
  PRIMARY LAW GROUP, P.C.




                                          marked ballots through vote machines. These election workers could have entered any
      Los Angeles, CA 90071




                                     14   candidates that they wished on these remade ballots while purposefully unobserved
          (213) 677-0856




                                     15   like this.
                                     16          14. Los Angeles County -- the largest county in the nation (and larger than all
                                     17   but 5 states) -- contracted for a voting machine company to provide a “proprietary”
                                     18   computerized voting system used nowhere else in the country. California’s taxpayers
                                     19   paid more than $280 million in 2018 for these Los Angeles County machines, software
                                     20   and services pursuant to a contract overseen by defendant Dean Logan and former
                                     21   Secretary of State Alex Padilla.
                                     22          15. In Contra Costa County, poll data tapes from voting machines show
                                     23   inconsistencies between votes as recorded by the machines, and later tabulation of
                                     24   those votes. In multiple cases, votes were consistently added to the tally for one
                                     25   candidate but not the other. Only an audit can show whether the same is true for other
                                     26   counties and other candidates.
                                     27          16. EIPCa has collected hundreds of sworn affidavits from citizen observers
                                     28   and witnesses across the state attesting to irregularities. This is only the tip of the

                                                                             -6-
                                                 FIRST AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
                                     Case 2:21-cv-00032-AB-MAA Document 68 Filed 03/08/21 Page 7 of 51 Page ID #:974



                                      1   iceberg. Significant additional potential irregularities and fraud were hidden by
                                      2   preventing EIPCa and all citizen observers from exercising their observation rights
                                      3   under California law to effectively observe vote casting, processing and counting.
                                      4         17. What is desperately needed now is an audit of the original and
                                      5   remade/duplicated paper VBM ballots (including Remote Access VBM (RAVBM)
                                      6   ballots used to allow persons with disabilities to use their assistance technology at
                                      7   home), the original damaged ballots that were electronically adjudicated with their
                                      8   adjudicated electronic copies, as well as the voting machines and software, to
                                      9   determine the extent to which the election was compromised.
                                     10         18. Since this suit was first filed, certain county officials made commitments to
                                     11   preserve evidence that can be used for an audit. Disturbingly, however, other state and
                                     12   county officials have made no such commitment, and some have even indicated that
355 South Grand Avenue, Suite 2450




                                     13
  PRIMARY LAW GROUP, P.C.




                                          they are moving quickly to deny access to or wipe stored information from these
      Los Angeles, CA 90071




                                     14   machines, software and materials, preventing such an audit.
          (213) 677-0856




                                     15         19. Injunctive relief must be ordered to prevent the destruction of evidence and
                                     16   provide for an audit. In addition, the statutes, regulations, orders and practices that
                                     17   gave rise to the intentionally unlawful and chaotic situation in California and
                                     18   disenfranchised its voters must be declared unconstitutional, so that they do not cause
                                     19   similar disenfranchisement in future elections.
                                     20         20. This case is unlike other recent election challenges. Although Defendants
                                     21   have disingenuously attempted to cast it as one of many cases related to the 2020
                                     22   Presidential election, it is not focused on a single candidate, a single political party or a
                                     23   single election. It is focused on remedying the destruction of election safeguards and
                                     24   disenfranchisement of citizen voters to restore fair and honest elections. In short, the
                                     25   goal is to ensure the integrity of future elections for citizens across the political
                                     26   spectrum.
                                     27         21. None of the issues raised here are mooted because the political calendar has
                                     28   pressed forward. Already, new campaigns are beginning for future elections, including

                                                                             -7-
                                                 FIRST AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
                                     Case 2:21-cv-00032-AB-MAA Document 68 Filed 03/08/21 Page 8 of 51 Page ID #:975



                                      1   by Plaintiff candidates. Absent audit and judicial review of the statutes challenged
                                      2   here, the problems identified with the November 2020 election will repeat.
                                      3                                           PARTIES
                                      4   I.    Plaintiffs
                                      5         22. Plaintiff Election Integrity Project California, Inc. (“EIPCa”) is a California
                                      6   non-profit public benefit corporation committed to defending, through education,
                                      7   research, and advocacy the civil rights of U.S. citizens to fully participate in the
                                      8   election process under Federal and state law. EIPCa is a non-partisan organization
                                      9   qualified under § 501(c)(3) of the Internal Revenue Code. As a non-partisan
                                     10   organization, EIPCa does not participate in any political campaign, nor does it endorse
                                     11   any candidate for public office. EIPCa similarly does not endorse any effort to recall a
                                     12   public official. EIPCa focuses on the voting process, so that every lawfully cast vote is
355 South Grand Avenue, Suite 2450




                                     13
  PRIMARY LAW GROUP, P.C.




                                          accurately counted. EIPCa believes that the electoral process is the cornerstone of
      Los Angeles, CA 90071




                                     14   self-governance and the preservation of our Constitutional Republic. EIPCa takes no
          (213) 677-0856




                                     15   position on which candidate should prevail in a fair and honest election. Candidates
                                     16   for public office, regardless of their political party affiliation, who seek genuine
                                     17   election integrity in our Constitutional Republic could cooperate with EIPCa in
                                     18   questioning and investigating election procedures. That cooperation does not
                                     19   constitute an endorsement by EIPCa of any particular candidate. Findings of defects
                                     20   or illegalities in election procedures have independent nonpartisan significance,
                                     21   whether or not any particular findings ultimately affect the outcome of an election.
                                     22   Volunteer citizen observers for EIPCa agree to exercise their civil rights to observe
                                     23   election procedures under the guidance and for the benefit of EIPCa. Volunteers
                                     24   generally undergo extensive training on California election procedures and issues.
                                     25   Volunteers then schedule their time to observe with their county coordinator.
                                     26   Volunteers agree that what they observe is confidential for the benefit of EIPCa, and
                                     27   may be used for legal procedures. Because of their commitment of time and attention,
                                     28   EIPCa does not require membership dues. Of course, many volunteers also donate

                                                                             -8-
                                                 FIRST AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
                                     Case 2:21-cv-00032-AB-MAA Document 68 Filed 03/08/21 Page 9 of 51 Page ID #:976



                                      1   funds to EIPCa. Overall, these volunteers are dedicated to EIPCa, and anticipate that
                                      2   EIPCa will use their observations to advocate for greater election integrity. Their
                                      3   personal connection and commitment are far more profound than those of most
                                      4   “members” of nonprofit organizations, such as a recreational hiker who pays annual
                                      5   dues to become a “member” of the Sierra Club.
                                      6         23. Plaintiff James P. Bradley (“Bradley”) is a resident and registered voter of
                                      7   the State of California. Bradley was one of the final two Congressional Candidates in
                                      8   the November 2020 election for California’s 33rd Congressional District, which is
                                      9   located in Los Angeles County. Plaintiff Bradley is running in the 2022 election for
                                     10   United States Senate. The primary election for that office is scheduled for June 2022.
                                     11         24. Plaintiff Aja Smith (“Smith”) is a resident and registered voter of the State
                                     12   of California. Smith was one of the final two Congressional Candidates in the
355 South Grand Avenue, Suite 2450




                                     13   November 2020 election for California’s 41st Congressional District, located in
  PRIMARY LAW GROUP, P.C.
      Los Angeles, CA 90071




                                     14   Riverside County. Plaintiff Smith is running in the 2022 election for United States
          (213) 677-0856




                                     15   Congress. The primary election for that office is scheduled for June 2022.
                                     16         25. Plaintiff Eric Early (“Early”) is a resident and registered voter of the State
                                     17   of California. Early was one of the final two Congressional Candidates in the
                                     18   November 2020 election for California’s 28th Congressional District, located in Los
                                     19   Angeles County. Plaintiff Early is running in the 2022 election. The primary election
                                     20   is scheduled for June 2022.
                                     21         26. Plaintiff Alison Hayden (“Hayden”) is a resident and registered voter of the
                                     22   State of California. Hayden was one of the final two Congressional Candidates in the
                                     23   November 2020 election for California’s 15th Congressional District, which is located
                                     24   in Alameda and Contra Costa Counties. Plaintiff Hayden is running in the 2022
                                     25   election for United States Congress. The primary election for that office is scheduled
                                     26   for June 2022.
                                     27         27. Plaintiff Jeffrey Gorman (“Gorman”) is a resident and registered voter of
                                     28   the State of California. Gorman was one of the final two Congressional Candidates in

                                                                            -9-
                                                FIRST AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
                                     Case 2:21-cv-00032-AB-MAA Document 68 Filed 03/08/21 Page 10 of 51 Page ID #:977



                                      1   the November 2020 election for California’s 20th Congressional District, which is
                                      2   located in San Benito, Santa Cruz, Monterey and Santa Clara Counties. Plaintiff
                                      3   Gorman is running in the 2022 election for United States Congress. The primary
                                      4   election for that office is scheduled for June 2022.
                                      5           28. Plaintiff Mark Reed (“Reed”) is a resident and registered voter of the State
                                      6   of California. Reed was one of the final two Congressional Candidates in the
                                      7   November 2020 election for California’s 30th Congressional District, which is located
                                      8   in Los Angeles and Ventura Counties. Plaintiff Reed is running in the 2022 election.
                                      9   The primary election is scheduled for June 2022.
                                     10           29. Plaintiff Buzz Patterson (“Patterson”) is a resident and registered voter of
                                     11   the State of California. Patterson was one of the final two Congressional Candidates in
                                     12   the November 2020 election for California’s 7th Congressional District, which is
355 South Grand Avenue, Suite 2450




                                     13
  PRIMARY LAW GROUP, P.C.




                                          located in Sacramento County. Plaintiff Patterson is running in the 2022 election for
      Los Angeles, CA 90071




                                     14   United States Congress. The primary election for that office is scheduled for June
          (213) 677-0856




                                     15   2022.
                                     16           30. Plaintiff Michael Cargile (“Cargile”) is a resident and registered voter of
                                     17   the State of California. Cargile was one of the final two Congressional Candidates in
                                     18   the November 2020 election for California’s 35th Congressional District, which is
                                     19   located in San Bernardino and Los Angeles Counties. Plaintiff Cargile is running in
                                     20   the 2022 election for United States Congress. The primary election for that office is
                                     21   scheduled for June 2022.
                                     22           31. Plaintiff Kevin Cookingham (“Cookingham”) is a resident and registered
                                     23   voter of the State of California. Cookingham was one of the final two Congressional
                                     24   Candidates in the November 2020 election for California’s 16th Congressional District,
                                     25   located in Fresno, Merced and Madera Counties. Plaintiff Cookingham is running in
                                     26   the 2022 election. The primary election is scheduled for June 2022.
                                     27           32. Plaintiff Greg Raths (“Raths”) is a resident and registered voter of the State
                                     28   of California. Raths was one of the final two Congressional Candidates in the

                                                                             -10-
                                                  FIRST AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
                                     Case 2:21-cv-00032-AB-MAA Document 68 Filed 03/08/21 Page 11 of 51 Page ID #:978



                                      1   November 2020 election for California’s 45th Congressional District, located in Orange
                                      2   County.
                                      3           33. Plaintiff Chris Bish (“Bish”) is a resident and registered voter of the State
                                      4   of California. Bish was one of the final two Congressional Candidates in the
                                      5   November 2020 election for California’s 6th Congressional District, located in
                                      6   Sacramento and Yolo Counties. Plaintiff Bish is running in the 2022 election for
                                      7   United States Congress. The primary election for that office is scheduled for June
                                      8   2022.
                                      9           34. Plaintiff Ronda Kennedy (“Kennedy”) is a resident and registered voter of
                                     10   the State of California. Kennedy was one of the final two Congressional Candidates in
                                     11   the November 2020 election for California’s 26th Congressional District, located in
                                     12   Ventura and Los Angeles Counties. Plaintiff Kennedy is running in the 2022 election
355 South Grand Avenue, Suite 2450




                                     13
  PRIMARY LAW GROUP, P.C.




                                          for United States Congress. The primary election for that office is scheduled for June
      Los Angeles, CA 90071




                                     14   2022.
          (213) 677-0856




                                     15           35. Plaintiff Johnny Nalbandian (“Nalbandian”) is a resident and registered
                                     16   voter of the State of California. Nalbandian was one of the final two Congressional
                                     17   Candidates in the November 2020 election for California’s 27th Congressional District,
                                     18   located in Los Angeles and San Bernardino Counties. Plaintiff Nalbandian is running
                                     19   in the 2022 election for United States Congress. The primary election for that office is
                                     20   scheduled for June 2022.
                                     21   II.     Defendants
                                     22           36. Defendant Shirley Weber, Ph.D. (“Weber”) is the Secretary of State of the
                                     23   State of California. Defendant Weber is named in her official capacity. During many
                                     24   of the events alleged herein, Alex Padilla was serving as California’s Secretary of
                                     25   State. However, on or about January 18, 2021, he resigned his position as Secretary of
                                     26   State to take up an appointment to the U.S. Senate. Defendant Weber replaced former
                                     27   Secretary of State Padilla as California Secretary of State. The Secretary of State of
                                     28   the State of California is the Chief Election Officer of California.

                                                                             -11-
                                                  FIRST AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
                                     Case 2:21-cv-00032-AB-MAA Document 68 Filed 03/08/21 Page 12 of 51 Page ID #:979



                                      1         37. Defendant Xavier Becerra (“Becerra”) is the Attorney General of the State
                                      2   of California. Defendant Becerra is named in his official capacity.
                                      3         38. Defendant Gavin Newsom (“Newsom”) is the Governor of the State of
                                      4   California. Governor Newsom is named in his official capacity.
                                      5         39. Defendant Rebecca Spencer (“Spencer”) is the Registrar of Voters for
                                      6   Riverside County, California. Defendant Spencer is named in her official capacity.
                                      7         40. Defendant Dean Logan (“Logan”) is the Registrar of Voters for Los
                                      8   Angeles County, California. Defendant Logan is named in his official capacity.
                                      9         41. Defendant Mark A. Lunn (“Lunn”) is the Registrar of Voters for Ventura
                                     10   County, California. Defendant Lunn is named in his official capacity.
                                     11         42. Defendant Bob Page (“Page”) is the Registrar of Voters for San Bernardino
                                     12   County, California. Defendant Page is named in his official capacity.
355 South Grand Avenue, Suite 2450




                                     13         43. Defendant Claudio Valenzuela (“Valenzuela”) is the Registrar of Voters for
  PRIMARY LAW GROUP, P.C.
      Los Angeles, CA 90071




                                     14   Monterey County, California. Defendant Valenzuela is named in his official capacity.
          (213) 677-0856




                                     15         44. Defendant Courtney Bailey-Kanelos (“Bailey-Kanelos”) is the Registrar of
                                     16   Voters for Sacramento County, California. Defendant Bailey-Kanelos is named in her
                                     17   official capacity.
                                     18         45. Defendant Tim Dupuis (“Dupuis”) is the Registrar of Voters for Alameda
                                     19   County, California. Defendant Dupuis is named in his official capacity.
                                     20         46. Defendant Deborah R. Cooper (“Cooper”) is the Registrar of Voters for
                                     21   Contra Costa County, California. Defendant Cooper is named in her official capacity.
                                     22         47. Defendant Shannon Bushey (“Bushey”) is the Registrar of Voters for Santa
                                     23   Clara County, California. Defendant Bushey is named in her official capacity.
                                     24         48. Defendant Joe Paul Gonzalez (“Gonzalez”) is the Registrar of Voters for
                                     25   San Benito County, California. Defendant Gonzalez is named in his official capacity.
                                     26         49. Defendant Gail L. Pellerin (“Pellerin”) is the Registrar of Voters for Santa
                                     27   Cruz County, California. Defendant Pellerin is named in her official capacity.
                                     28         50. Defendant James A. Kus (“Kus”) is the Registrar of Voters for Fresno

                                                                            -12-
                                                 FIRST AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
                                     Case 2:21-cv-00032-AB-MAA Document 68 Filed 03/08/21 Page 13 of 51 Page ID #:980



                                      1   County, California. Defendant Kus is named in his official capacity. During many of
                                      2   the events alleged herein, Brandi Orth was serving as Registrar of Voters for Fresno
                                      3   County, California. However, on or about February 28, 2021, she resigned her
                                      4   position. Defendant Kus replaced former Registrar Orth as Registrar of Voters for
                                      5   Fresno County, California.
                                      6         51. Defendant Neal Kelley (“Kelley”) is the Registrar of Voters for Orange
                                      7   County, California. Defendant Kelley is named in his official capacity.
                                      8                                JURISDICTION AND VENUE
                                      9         52. This Court has subject matter jurisdiction under 28 U.S.C. 1331, which
                                     10   provides, “[t]he district courts shall have original jurisdiction of all civil actions arising
                                     11   under the Constitution, laws, or treaties of the United States.”
                                     12         53. This Court also has subject matter jurisdiction under 28 U.S.C. 1343
355 South Grand Avenue, Suite 2450




                                     13
  PRIMARY LAW GROUP, P.C.




                                          because this action involves a federal election for President of the United States and
      Los Angeles, CA 90071




                                     14   the United States Congress. See Bush v. Gore, 531 U.S. 98, 113 (2000) (Rehnquist,
          (213) 677-0856




                                     15   C.J., concurring); Smiley v. Holm, 285 U.S. 355, 365 (1932).
                                     16         54. Jurisdiction to grant declaratory relief is conferred by 28 U.S.C. 2201 and
                                     17   2202 and by Rule 57 and 65, Fed. R. Civ. P. 7.
                                     18         55. Jurisdiction to grant injunctive relief is conferred by 28 U.S.C. § 1343(a).
                                     19         56. This Court has jurisdiction over the related California Constitutional claims
                                     20   and state law claims under 28 U.S.C. 1367.
                                     21         57. Venue is proper under 28 U.S.C. 1391 because “a substantial part of the
                                     22   events or omissions giving rise to the claim occurred” within the Central District of
                                     23   California, where multiple plaintiffs and defendants reside. In addition, EIPCa’s
                                     24   volunteer citizen observers include citizens who reside and vote within the Central
                                     25   District of California.
                                     26
                                     27

                                     28

                                                                            -13-
                                                 FIRST AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
                                     Case 2:21-cv-00032-AB-MAA Document 68 Filed 03/08/21 Page 14 of 51 Page ID #:981



                                      1                                 FACTUAL ALLEGATIONS
                                      2   III.   California’s Voting Practices Are Systematically Undermined Through
                                      3          Decades of Unconstitutional Laws and Regulations.
                                      4          58. For the past three decades, California’s election integrity laws and
                                      5   regulations have been under systematic attack under the guise of increasing voter
                                      6   participation. In truth, changes have been made to allow opportunities for widespread
                                      7   fraud and election interference to proceed unchecked. These changes have massively
                                      8   expanded VBM, legalized unrestrained and unrestricted ballot harvesting/ballot
                                      9   trafficking and exploitation of vulnerable populations and undermined protections on
                                     10   in-person voting. Cumulatively, these changes in the law and other administrative
                                     11   neglect have allowed voter rolls to encompass large numbers of deceased persons, non-
                                     12   citizens, non-residents, and other ineligible voters who, nonetheless, receive VBM
355 South Grand Avenue, Suite 2450




                                     13
  PRIMARY LAW GROUP, P.C.




                                          ballots and who state elections data show have often voted in elections.
      Los Angeles, CA 90071




                                     14          59. The expansion of VBM ballots and the changes in the law to send VBM
          (213) 677-0856




                                     15   ballots to all registered voters created a process where known ineligible voters
                                     16   (including deceased persons, non-citizens, and non-residents) were sent live ballots.
                                     17   As past elections have shown, deceased persons, non-citizens and non-residents are
                                     18   often recorded as having voted in elections, and that appears to have taken place in the
                                     19   November 2020 election as well, impacting Plaintiffs Bradley, Smith, Early, Hayden,
                                     20   Gorman, Reed, Patterson, Cargile, Cookingham, Raths, Bish, Kennedy and
                                     21   Nalbandian, and all of the citizens in each of the Congressional Districts at issue,
                                     22   including EIPCa’s citizen observers.
                                     23          60. In 1993, Congress enacted the National Voter Registration Act (“NVRA”)
                                     24   52 U.S.C. § 20501, et seq. with the stated purposes of: (1) “increase[ing] the number of
                                     25   eligible citizens who register to vote”; (2) “enhance[ing]” their “participation … as
                                     26   voters in elections for Federal office”; (3) “protect[ing] the integrity of the electoral
                                     27   process”; and (4) “ensur[ing] that accurate and current voter registration rolls are
                                     28   maintained.” Id., § 20501(b). Goals 1 and 2 were to be realized, in part, by allowing

                                                                            -14-
                                                 FIRST AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
                                     Case 2:21-cv-00032-AB-MAA Document 68 Filed 03/08/21 Page 15 of 51 Page ID #:982



                                      1   voter registration through state departments of motor vehicles (“DMVs”). Goals 3 and
                                      2   4 were embodied in Section 8, which requires each state to “conduct a general program
                                      3   that makes a reasonable effort to remove the names of ineligible voters from the
                                      4   official lists of eligible voters by reason of” death or a change in the residence of the
                                      5   registrant, and specifies a procedure for doing so.
                                      6         61. California, however, has failed to comply with Section 8 of the NVRA,
                                      7   interpreting its requirement to remove ineligible voters from voter rolls as permissive,
                                      8   rather than mandatory. In other words, California massively expanded its voter rolls
                                      9   through DMV registration, but failed to remove ineligible voters.1
                                     10         62. In 1998, California exacerbated the problems created by ineligible voters on
                                     11   its rolls by eliminating the absentee ballot, converting what at the time was a one-time
                                     12   VBM ballot that had to be applied for prior to each election, to a permanent VBM
355 South Grand Avenue, Suite 2450




                                     13
  PRIMARY LAW GROUP, P.C.




                                          ballot that would be sent to voters prior to every election, without further action on
      Los Angeles, CA 90071




                                     14   their part, and without verification that the voters were eligible to vote, still residents
          (213) 677-0856




                                     15   of California, or even still living. As a result, approximately 75% of voters in
                                     16   California regularly received permanent VBM ballots even before the most recent
                                     17   “emergency” orders. In many cases this was not the voter’s choice. Two Presidential
                                     18   Election Commissions (2001 and 2005) have determined that VBM ballots do not
                                     19   satisfy five requirements for fair and honest elections, and facilitate election
                                     20   manipulation and fraud.
                                     21         63. In 2002, the Federal government passed the Help America Vote Act
                                     22   (HAVA), which required the establishment of a statewide voter database. California
                                     23   was one of the last states to come into compliance with this mandate, only doing so in
                                     24   2016. Even then, there were issues with California’s compliance with HAVA,
                                     25   including the manner in which the contract was awarded (no-bid, non-competitive
                                     26
                                          1
                                     27
                                           In 2018, EIPCa entered into a settlement with Los Angeles County Registrar Dean C.
                                          Logan and former Secretary of State Padilla that, among other things, required removal
                                     28
                                          of 1.5 million ineligible persons from the voter list due to their failure to comply with
                                          Section 8 of the NVRA. That settlement is not at issue in this case.
                                                                            -15-
                                                 FIRST AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
                                     Case 2:21-cv-00032-AB-MAA Document 68 Filed 03/08/21 Page 16 of 51 Page ID #:983



                                      1   award), the poor reputation of the company awarded the contract, the lack of public
                                      2   transparency with regard to the database certification, and EIPCa’s revelations of
                                      3   serious and potentially disqualifying defects in the database (which continue even
                                      4   now).
                                      5           64. In 2012, SB 397 (Stats. 2011, Chap. 561) was passed in California,
                                      6   allowing online voter registration without effective controls against ineligible
                                      7   registrations. In its first month, 6,080 duplicate registrations were recorded.
                                      8           65. In 2012, California Proposition 14 established a top-two primary system in
                                      9   California. In a top-two primary, the top two vote-getters, regardless of their partisan
                                     10   affiliations, advance to the general election. Under this system, voters affiliated with
                                     11   political parties other than the two major parties are effectively prevented from having
                                     12   a candidate reflective of their values on the general election ballot.
355 South Grand Avenue, Suite 2450




                                     13
  PRIMARY LAW GROUP, P.C.




                                                  66. In 2013, California passed AB 817 (Stats. 2013, Chap. 162), which allowed
      Los Angeles, CA 90071




                                     14   up to five non-citizen residents of California to work as a member of any single
          (213) 677-0856




                                     15   precinct board (i.e., poll worker). AB 817 was flawed because: a) though it required
                                     16   specific qualifications for non-citizen workers, it provided no method other than self-
                                     17   affirmation to enforce those requirements; and b) non-citizens cannot legally take the
                                     18   poll worker oath because they have not relinquished allegiance to their native
                                     19   countries, relinquished allegiance to their foreign leaders and sworn allegiance to the
                                     20   United States. In essence, AB 817 facilitates foreign intervention in California’s
                                     21   election process.
                                     22           67. In 2014, California began issuing driver licenses to undocumented
                                     23   immigrants pursuant to AB 60 (Stats. 2013, Chap. 524), thereby providing a direct path
                                     24   to voter registration for them. In 2015, California exacerbated this issue further with
                                     25   the passage of AB 1461 (Stats. 2015, Chap. 729), pursuant to which voter registration
                                     26   became automatic through the DMV unless the driver (be they citizen or non-citizen)
                                     27   proactively requests not to be registered. The difficulty presented by confusing
                                     28   computer software and, in many cases, language barriers continue to cause many

                                                                             -16-
                                                  FIRST AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
                                     Case 2:21-cv-00032-AB-MAA Document 68 Filed 03/08/21 Page 17 of 51 Page ID #:984



                                      1   individuals to effect unwanted (and illegal) registrations or registration changes such as
                                      2   party affiliation and preferred method of voting. Through AB 1461, non-citizens
                                      3   would become registered with or without their knowledge. Moreover, there is no way
                                      4   to ascertain citizenship status of a registrant other than self-identification because
                                      5   California election officials are barred from accessing DMV and DHS information
                                      6   regarding non-citizens. (EC § 2263(d).) In fact, the law specifically states that the
                                      7   DMV is not required or expected to determine eligibility for voter registration and
                                      8   voting. (EC § 2262(b).) EIPCa has also documented thousands of instances in which
                                      9   California’s online and DMV voter registration systems change registrants’ reported
                                     10   place of birth, including many foreign-born registrants, to “California” or “United
                                     11   States.” These changes may conceal foreign-born non-citizens who are registered to
                                     12   vote, and exacerbate the state's inability to maintain accurate lists since the changes
355 South Grand Avenue, Suite 2450




                                     13
  PRIMARY LAW GROUP, P.C.




                                          can create mismatches in critical databases such as death and felon records.
      Los Angeles, CA 90071




                                     14         68. In addition, AB 1461 allows pre-registration of 16 and 17-year-olds with
          (213) 677-0856




                                     15   the promise they will not be activated until their 18th birthday. EIPCa analysis
                                     16   indicates that minors are showing up on the active voter rolls.
                                     17         69. In 2016, California passed SB 450 (Stats. 2016, Chap. 832), the “Voter’s
                                     18   Choice Act,” which eliminated neighborhood precinct voting and sent VBM ballots to
                                     19   every registered voter in participating counties. The bill also did away with the
                                     20   requirement that a voter who had received a VBM ballot but wished to vote in person
                                     21   was required to surrender that ballot at the voter’s home precinct, to be clearly marked
                                     22   “surrendered.” Instead, an electronic system was put in place keeping track of
                                     23   invalidated VBM ballots belonging to in-person voters. In 2020, this caused many
                                     24   election workers to tell in-person voters to simply throw their VBM ballots and
                                     25   envelopes into trash cans with no invalidating markings. This produced distrust among
                                     26   voters, causing potential voter suppression. It is also unclear whether any of these
                                     27   discarded ballots could have been subsequently removed from the trash, filled out and
                                     28   counted in the vote totals. The possibility that this happened is heightened by

                                                                            -17-
                                                 FIRST AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
                                     Case 2:21-cv-00032-AB-MAA Document 68 Filed 03/08/21 Page 18 of 51 Page ID #:985



                                      1   intermittent power outages at certain election locations that appears to have affected
                                      2   the electronic tracking system for surrendered ballots.
                                      3         70. Also in 2016, California passed AB 1921 (Stats. 2016, Chap. 820),
                                      4   allowing an unlimited number of VBM ballots to be turned in by anyone, regardless of
                                      5   relationship to the voter. This bill eliminated chain of custody and legalized wholesale
                                      6   ballot harvesting/ballot trafficking, by which one person can collect an unlimited
                                      7   number of ballots and turn them in, and even be paid to do so. Because of the extreme
                                      8   potential for fraud, this practice is restricted or prohibited in most other states, and
                                      9   considered a felony in many. In states where ballot harvesting is allowed, massive
                                     10   voter fraud operations have been uncovered, including cash payments for votes and
                                     11   ballot harvesters preying upon and deceiving vulnerable populations like the elderly,
                                     12   indigents, non-citizens, young voters and minority voters.
355 South Grand Avenue, Suite 2450




                                     13
  PRIMARY LAW GROUP, P.C.




                                                71. In 2017, California further eroded election integrity by passing SB 286
      Los Angeles, CA 90071




                                     14   (Stats. 2017, Chap. 806), under which voters are no longer required to state their name
          (213) 677-0856




                                     15   and address aloud and have it repeated when voting in person as was previously
                                     16   required under California Elections Code § 14216, further facilitating voter
                                     17   impersonation.
                                     18         72. In 2018, California passed SB 759 (Stats. 2018, Chap. 446) as urgency
                                     19   legislation (i.e., effective immediately), requiring counties to contact all voters whose
                                     20   VBM ballots are considered for rejection so they can “cure” their signatures. This law
                                     21   has significant unintended consequences. For example, verification by a voter is done
                                     22   by downloading a form online or responding with a form sent in the mail; a voter may
                                     23   therefore never see the original ballot envelope and may “verify” a fraudulent
                                     24   signature. Although the law requires the curing notice to be sent no later than 8 days
                                     25   prior to certification and be returned no later than 2 days before certification, former
                                     26   Secretary of State Padilla violated California law and issued an advisory in November
                                     27   2018 that the practice can and should continue up to the date of certification. These
                                     28   extensions could cause fraudulent ballots to be counted while the voters’ responses are

                                                                            -18-
                                                 FIRST AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
                                     Case 2:21-cv-00032-AB-MAA Document 68 Filed 03/08/21 Page 19 of 51 Page ID #:986



                                      1   pending.
                                      2         73. AB 216 (Stats. 2018, Chap. 120) required VBM envelopes to be postage
                                      3   paid. This provides an incentive for voters to use USPS to return their ballots, rather
                                      4   than returning them to a precinct or drop box, or using another shipping provider.
                                      5   USPS is one of the least secure ways to submit a VBM ballot.
                                      6         74. AB 306 (Stats. 2018, Chap. 203) further facilitated ballot harvesting/ballot
                                      7   trafficking by prohibiting disqualification of a ballot solely because the person
                                      8   returning it does not provide their name, relationship to the voter or signature.
                                      9         75. In 2019, California passed a raft of new voting legislation, including: AB
                                     10   963 (Stats. 2019, Chap. 559), which instituted complex and expensive programs on
                                     11   high school and college campuses with the goal of increasing registration and voting
                                     12   by students, whether eligible to vote or not; SB 72 (Stats. 2019, Chap. 565) instituting
355 South Grand Avenue, Suite 2450




                                     13
  PRIMARY LAW GROUP, P.C.




                                          same-day voter registration at all polling places, placing undertrained, under-
      Los Angeles, CA 90071




                                     14   supervised and at times overwhelmed election workers in the position of determining
          (213) 677-0856




                                     15   voter eligibility; and SB 523 (Stats. 2019, Chap. 568), extending the “curing” process
                                     16   for missing or challenged VBM ballot envelope signatures from 8 days after election
                                     17   day to two days before certification, which, in conjunction with the processing of
                                     18   VBM and provisional ballots, could cause fraudulent ballots to be counted while the
                                     19   voters’ responses are pending.
                                     20   IV.   In the Run-up to the 2020 Election, Unconstitutional Urgency Legislation
                                     21         and Emergency Orders and Regulations Bypass Normal Legislative
                                     22         Processes and Introduce Massive New Problems with VBM Ballots.
                                     23         76. Efforts to unlawfully compromise California elections accelerated in the
                                     24   run-up to the 2020 election. On May 8 and June 3, 2020, Defendant Newsom issued
                                     25   Executive Orders N-64-20 and N-67-20, directing that “every Californian who is
                                     26   eligible to vote in the November 3, 2020 General Election shall receive a vote-by-mail
                                     27   ballot.” On June 18, 2020, California passed AB 860 (Stats. 2020, Chap. 4),
                                     28   incorporating this requirement into California law for all voters in active status.

                                                                           -19-
                                                FIRST AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
                                     Case 2:21-cv-00032-AB-MAA Document 68 Filed 03/08/21 Page 20 of 51 Page ID #:987



                                      1          77. As a result, every active registered voter on California’s voter rolls was
                                      2   mailed a VBM ballot. Millions of VBM ballots for the 2020 general election were
                                      3   placed in the U.S. Mail with no means to ensure that a particular ballot was actually
                                      4   received by the intended recipient, or that the intended recipient was still living in
                                      5   California and eligible to vote. EIPCa data research shows that hundreds of thousands
                                      6   or ballots were sent to the last known address of individuals showing no electoral
                                      7   activity for 12-40 years, some never, and who are therefore likely deceased or moved
                                      8   out of state.
                                      9          78. Emergency regulations issued by former Secretary of State Padilla for the
                                     10   2020 general election further eviscerated the standards for the vetting of VBM ballots.
                                     11          79. On September 28, 2020, after an unpublicized public comment period of
                                     12   only 5 days, former Secretary of State Padilla adopted new “emergency” regulations.
355 South Grand Avenue, Suite 2450




                                     13
  PRIMARY LAW GROUP, P.C.




                                          See CC/ROV 20226 (Sept. 29, 2020). These regulations include 2 California Code of
      Los Angeles, CA 90071




                                     14   Regulations (“CCR”) §§ 20910, 20960-20962, 20980-20985, and 20990-20993. These
          (213) 677-0856




                                     15   emergency regulations are in effect through July 28, 2021, and may be renewed.
                                     16          80. These emergency regulations not only gut the signature verification process
                                     17   required by statute [EC §§ 3009, 3019], they also directly contradict a number of state
                                     18   statutes intended to ensure that VBM ballots are legally cast.
                                     19          81. The new regulations virtually eliminate the possibility of meaningful
                                     20   standards being applied in the verification of signatures on VBM ballot return
                                     21   envelopes. This begins with subsection (b) of 2 CCR § 20960, which provides that the
                                     22   "comparison of a signature shall begin with the basic presumption that the signature on
                                     23   the petition or ballot envelope is the voter’s signature." Since the filing of the original
                                     24   complaint in this case, the legislature is considering legislation to codify subsection (b)
                                     25   into law as SB 503.
                                     26          82. Subsection (g) of 2 CCR § 20960 also dictates criteria for evaluation of
                                     27   signature matches that would justify finding a match of two signatures that clearly do
                                     28   not match. Particularly egregious is the justification that the voter’s signature style

                                                                            -20-
                                                 FIRST AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
                                     Case 2:21-cv-00032-AB-MAA Document 68 Filed 03/08/21 Page 21 of 51 Page ID #:988



                                      1   might have changed over time. 2 CCR § 20960 subsection (g)(4). This provision
                                      2   legitimizes acceptance of virtually any signature without subjecting clear mis-matching
                                      3   signatures to the safeguard of the curing process.
                                      4         83. The effect of the foregoing provisions in nullifying any possibility of
                                      5   meaningful signature verification is compounded by subsection (j) of 2 CCR § 20960,
                                      6   which requires that a signature match “shall only be rejected if two different elections
                                      7   officials unanimously find beyond a reasonable doubt that the signature differs in
                                      8   multiple, significant, and obvious respects from all signatures in the voter’s registration
                                      9   record." This standard cannot be justified by reference to the provision of the
                                     10   California Elections Code requiring signature verification for VBM ballots. EC §§
                                     11   3009, 3019. When combined with the standards of 2 CCR § 20960(g) set forth above,
                                     12   the beyond a reasonable doubt standard of § 20960(j) justifies the acceptance of
355 South Grand Avenue, Suite 2450




                                     13
  PRIMARY LAW GROUP, P.C.




                                          virtually any signature on a VBM ballot return envelope, again without subjecting
      Los Angeles, CA 90071




                                     14   clearly mis-matching signatures to the safeguard of the curing process.
          (213) 677-0856




                                     15         84. The adjustment of standards for signature matching of VBM ballot return
                                     16   envelopes is patently gratuitous given that the California Elections Code § 3019(d)
                                     17   provides a meaningful opportunity for a voter to cure the rejection of a signature match
                                     18   by requiring notice to the affected voter and the opportunity to submit verification of
                                     19   the rejected signature match.
                                     20         85. The newly enacted emergency regulations also nullify rejections based on
                                     21   computer signature recognition technology, requiring that any rejection based on such
                                     22   technology be evaluated manually under the virtually nonexistent standards of 2 CCR
                                     23   §20960. 2 CCR §20961.
                                     24         86. The newly enacted emergency regulations also promote fraud by allowing
                                     25   the submission of multiple ballots in a single VBM ballot return envelope.
                                     26   Subsections (b)(11) and (b)(12) of 2 CCR § 20991 allow multiple ballots to be stuffed
                                     27   into a single VBM return envelope, provided there is an equal number of signatures on
                                     28   that envelope. This conflicts with the requirement that the signature and other

                                                                           -21-
                                                FIRST AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
                                     Case 2:21-cv-00032-AB-MAA Document 68 Filed 03/08/21 Page 22 of 51 Page ID #:989



                                      1   information included by the voter on the outside of a VBM envelope be confirmed by a
                                      2   declaration under penalty of perjury. § 3011.
                                      3         87. The acceptance of multiple ballots in a single VBM return envelope
                                      4   authorized by 2 CCR § 20991(b)(11) and (12) also eliminates the protection provided
                                      5   by the barcode on the envelope, which is used to track whether a particular voter has
                                      6   submitted a VBM ballot. Moreover, without the barcode to scan for the extra
                                      7   signatures, the already harried reviewers have no reasonable means of summoning
                                      8   each voter registration affidavit signature for purposes of comparison.
                                      9         88. Even if it were practicable to conduct signature comparisons for multiple
                                     10   signatures on a single VBM return envelope -- which for the reasons set forth above it
                                     11   is not -- the signature reviewer has no means of knowing if there is a signature for each
                                     12   ballot included in the envelope. Signatures are verified before the envelope is opened.
355 South Grand Avenue, Suite 2450




                                     13
  PRIMARY LAW GROUP, P.C.




                                                89. The acceptance of multiple ballots in a single VBM return envelope also
      Los Angeles, CA 90071




                                     14   creates intractable practical problems for determining which votes have been legally
          (213) 677-0856




                                     15   cast. If after opening a VBM ballot return envelope there are more ballots in the
                                     16   envelope than signatures on the envelope, there is no means of determining which of
                                     17   the multiple ballots is to be rejected, assuming any effort were made to make this
                                     18   comparison. The same would hold true if one or more signatures on the VBM
                                     19   envelope were rejected (which for the reasons set forth above, would never occur
                                     20   under the standards set forth in 2 CCR §§ 20960 and 20961); there would be no way to
                                     21   determine which ballot should not be counted.
                                     22         90. The emergency regulations also dispose of state law requirements for what
                                     23   may be considered a valid ballot. Subsection (b)(9) of 2 CCR § 20991 allows the voter
                                     24   to submit virtually any piece of paper as a VBM ballot. Subsection (b)(10) of 2 CCR §
                                     25   20991 allows the voter to submit votes for a VBM ballot on a sample ballot. These
                                     26   regulations contravene EC § 13200, which provides that ballots not printed according
                                     27   to statutory specifications cannot be cast or counted and EC § 13002, which requires
                                     28   watermarking of printed ballots. The required use of official ballots is further

                                                                           -22-
                                                FIRST AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
                                     Case 2:21-cv-00032-AB-MAA Document 68 Filed 03/08/21 Page 23 of 51 Page ID #:990



                                      1   reinforced by EC § 14299, which requires strict procedures to be followed for
                                      2   alternative ballots when a polling place exhausts its supply of ballots.
                                      3         91. The fundamental dishonesty of the foregoing regulations and the clear
                                      4   intent of the State to allow the counting of illegal votes is demonstrated by statements
                                      5   made by former Secretary of State Padilla to assure voters that the mass mailing of
                                      6   VBM ballots would not lead to voter fraud. On August 18, 2020, former Secretary of
                                      7   State Padilla published an opinion piece on the editorial pages of the San Francisco
                                      8   Chronicle. It stated that, “vote-by-mail ballots use specific paper types and
                                      9   watermarks to prevent forgery and fabrication,” and that “Each vote-by-mail ballot
                                     10   return envelope has a unique barcode that elections officials utilize to ensure a voter
                                     11   has not already cast a ballot.” https://www.sfchronicle.com/opinion/article/Vote-by-
                                     12   mail-Yes-we-can-do-it-securely-in-15485395.php. These safeguards are intentionally
355 South Grand Avenue, Suite 2450




                                     13
  PRIMARY LAW GROUP, P.C.




                                          discarded by subsections (b)(9) and (b)(10) of 2 CCR § 20991.
      Los Angeles, CA 90071




                                     14         92. The emergency regulations also require the acceptance of VBM ballot
          (213) 677-0856




                                     15   envelopes with no reliable indication that the ballot was cast on or before election day.
                                     16   This is reflected in subsection (b)(8) of 2 CCR § 20991, which provides that a VBM
                                     17   ballot must be accepted when a “vote-by-mail ballot identification envelope has no
                                     18   dated postmark, the postmark is illegible, and there is no date stamp for receipt from a
                                     19   bona fide private mail delivery service, but the voter has dated the vote-by-mail ballot
                                     20   identification envelope or the envelope otherwise indicates that the ballot was executed
                                     21   on or before Election Day.”
                                     22         93. Moreover, the legislature amended EC § 3020 to provide that, "for the
                                     23   statewide general election to be held on November 3, 2020, any vote by mail ballot
                                     24   cast under this division shall be timely cast if it is received by the voter’s elections
                                     25   official via the United States Postal Service or a bona fide private mail delivery
                                     26   company by the 17th day after election day . . ."
                                     27         94. Thus, under the California Elections Code and the emergency regulations,
                                     28   VBM ballots that cannot reliably be determined to have been cast on or before election

                                                                            -23-
                                                 FIRST AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
                                     Case 2:21-cv-00032-AB-MAA Document 68 Filed 03/08/21 Page 24 of 51 Page ID #:991



                                      1   day are nevertheless required to be accepted up to 17 days after election day. This
                                      2   creates an open invitation to submit illegal ballots after election day to overturn
                                      3   reported election results, especially election contests decided by margins of very few
                                      4   votes.
                                      5   V.       Evidence Suggests Required Audits in Sacramento Never Took Place and
                                      6            Cyber Security Practices were Lacking
                                      7            95. In 2010, hackers hijacked San Mateo’s Registrar of Voters Election website
                                      8   and in 2016 cyberthieves successfully breached several employee email accounts using
                                      9   phishing techniques. A 2018-19 San Mateo County Grand Jury (“SMCGJ”) report,
                                     10   “Security of Election Announcements,” focused on the vulnerabilities of their county’s
                                     11   email and online communication platforms to hijacking and propagating
                                     12   disinformation in the guise of election instructions and/or announcements, and
355 South Grand Avenue, Suite 2450




                                     13
  PRIMARY LAW GROUP, P.C.




                                          included a series of recommendations which proposed short-term fixes to address the
      Los Angeles, CA 90071




                                     14   immediate risk to upcoming elections and longer term changes to assess the broader
          (213) 677-0856




                                     15   cybersecurity threats to election information.
                                     16            96. In 2019, the Sacramento County Grand Jury (“SCGJ”) received a citizen
                                     17   inquiry regarding whether Sacramento’s Voter Registration System could benefit from
                                     18   the recommendations adopted in San Mateo. The SCGJ forwarded this report to the
                                     19   Sacramento County Registrar of Voters (“SCRV”) to ask if these recommendations
                                     20   applied to Sacramento and, if so, whether they were being implemented. In reviewing
                                     21   the recommendations, the SCGJ also determined that the Sacramento Department of
                                     22   Technology was not regularly performing vulnerability scans and penetration testing of
                                     23   Sacramento County information technology systems.
                                     24            97. Specifically, according to a report revealed via a public records request, the
                                     25   SCGJ was “unable to determine when the last external audit was done to evaluate the
                                     26   security of Sacramento County Election systems.”
                                     27

                                     28

                                                                              -24-
                                                   FIRST AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
                                     Case 2:21-cv-00032-AB-MAA Document 68 Filed 03/08/21 Page 25 of 51 Page ID #:992



                                      1   VI.   EIPCa Warns Secretary of State about Serious Irregularities with Voter
                                      2         Rolls Prior to the 2020 Election, but They Go Unremedied.
                                      3         98. On March 1, 2020, prior to the primary election, EIPCa sent a letter to
                                      4   former Secretary of State Padilla warning him that “[w]e have identified in the [State
                                      5   of California’s voter registration] file over 22,000 Californians that appear to be
                                      6   registered twice, some registered three or four times. Of these, we estimate that almost
                                      7   5,000 duplicated registrants have been mailed two or more VBM ballots this election.”
                                      8   EIPCa noted that duplicate voting was likely to result.
                                      9         99. On April 28, 2020, EIPCa sent former Secretary of State Padilla statutory
                                     10   notice pursuant to 52 U.S.C. § 20510(b) of violations of Section 8 of the NVRA, 52
                                     11   U.S.C. § 20507. The notice highlighted over 458,000 likely ineligible registrants who
                                     12   would be mailed ballots for the November election and an additional 24,000 duplicated
355 South Grand Avenue, Suite 2450




                                     13
  PRIMARY LAW GROUP, P.C.




                                          registrants who would each be mailed two or more ballots unless corrected. The notice
      Los Angeles, CA 90071




                                     14   included supporting evidence that the state has over 1 million more registered voters
          (213) 677-0856




                                     15   than eligible citizens, per official government data.
                                     16         100. On July 11, 2020, EIPCa warned former Secretary of State Padilla that
                                     17   EIPCa had identified large numbers of ineligible voters on California’s voter rolls,
                                     18   including “13,456 California registrants who match a California Department of Public
                                     19   Health (CDPH) Death Index record” (327 of whom were 105+ years old), and 106,315
                                     20   other voters who appear to be ineligible for a variety of reasons, such as having moved
                                     21   out of the state or being below the minimum age to vote. California’s failure to
                                     22   comply with the NVRA’s requirement to cancel registrations of ineligible voters is a
                                     23   major contributor to these issues.
                                     24         101. EIPCa’s estimates of ineligible voters are conservative and significantly
                                     25   underestimate the full extent of the problem. For example, if a name and birthdate
                                     26   appearing on the voter roll is shared by both a deceased and a living person, EIPCa
                                     27   assumes the name belongs to the living person and does not include that name within
                                     28   its count of deceased voters, even though it is possible that the name on the voter roll

                                                                           -25-
                                                FIRST AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
                                     Case 2:21-cv-00032-AB-MAA Document 68 Filed 03/08/21 Page 26 of 51 Page ID #:993



                                      1   refers to the deceased person. Further, EIPCa does not include in its analysis names
                                      2   that are particularly common within the population (e.g., John Smith, Jose Gonzalez).
                                      3   An audit would likely find many times more ineligible voters than EIPCa is able to
                                      4   estimate with the information available to it.
                                      5         102. EIPCa received responses to its letters downplaying EIPCa’s concerns and
                                      6   refusing to remedy the identified problems.
                                      7         103. EIPCa’s concerns, however, would prove to be well-founded when massive
                                      8   irregularities and opportunities for fraud occurred during the November 2020 election.
                                      9   VII. The Conduct of the 2020 Election Eviscerates Citizen Oversight, Causes
                                     10         Mass Irregularities and Opportunities for Fraud, and Violates the Rights of
                                     11         Lawful Voters, Citizen Observers and Candidates.
                                     12         A.     Citizen Observers Were Obstructed from Meaningfully Observing
355 South Grand Avenue, Suite 2450




                                     13
  PRIMARY LAW GROUP, P.C.




                                                       Vote Collection and Tabulation
      Los Angeles, CA 90071




                                     14         104. California citizens have the right to observe the entire election process,
          (213) 677-0856




                                     15   including vote collection, signature verification, the remaking of “damaged” and
                                     16   military ballots, and tabulation. These rights are codified in California Elections Code
                                     17   §§ 2300 ((a) (9)(A)(B), (a)(10) and 15100 – 15105.
                                     18         105. However, for observer rights to be effectuated, observers need to be close
                                     19   enough to ballot processing and vote tabulation activities to see what is actually taking
                                     20   place. AB 1573 (Stats. 2009, Chap. 548) explicitly authorizes observers to see the
                                     21   voter’s signature on each ballot that is processed, and the legislative history of the code
                                     22   notes that observers must receive “sufficiently close access” to examine ballots, as well
                                     23   as signatures on VBM ballot envelopes and ballots being remade (duplicated).
                                     24         106. EIPCa provides non-partisan training to citizen observers across the State
                                     25   of California regarding how to observe the election process at polling locations and
                                     26   vote centers, as well as ballot processing and vote tabulation consistent with their
                                     27   rights under California law. These citizen election process observers provide Incident
                                     28   Reports to EIPCa, signed under penalty of perjury, regarding any irregularities they

                                                                           -26-
                                                FIRST AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
                                     Case 2:21-cv-00032-AB-MAA Document 68 Filed 03/08/21 Page 27 of 51 Page ID #:994



                                      1   witness. Other citizens also report irregularities to EIPCa.
                                      2         107. In relation to the November 2020 election, EIPCa received hundreds of
                                      3   Incident Reports signed under penalty of perjury establishing that EIPCa observers
                                      4   were not allowed sufficiently close access to see the signatures on VBM ballots with
                                      5   sufficient clarity to determine if established procedures were being followed.
                                      6   Observation distances were too great. Observers were limited, at times, to a few
                                      7   minutes of observing. In some cases, observation was provided through remote video
                                      8   access which precluded the ability of observers to challenge whether established
                                      9   procedures were being followed. In some counties, observers were not allowed to
                                     10   observe the remaking of military, damaged or defective ballots. In others, they were
                                     11   denied effective viewing of voting machines. In many cases, COVID-19 was used as
                                     12   cover for these unreasonable and unlawful restrictions, yet county employees and
355 South Grand Avenue, Suite 2450




                                     13
  PRIMARY LAW GROUP, P.C.




                                          contractors, as well as employees of the companies that supplied and operated the
      Los Angeles, CA 90071




                                     14   voting machines, were generally not subjected to these same restrictions. Defendant
          (213) 677-0856




                                     15   county registrars implemented different election rules and practices, thereby causing
                                     16   voters in one county to be treated differently from those in another, disadvantaging
                                     17   voters and diminishing the value of votes legally cast by and for the Plaintiffs in
                                     18   certain counties in comparison to those legally cast in other counties. Most of the
                                     19   Congressional districts in which the candidate Plaintiffs ran crossed county lines,
                                     20   causing them to be disadvantaged in certain counties over others.
                                     21         108. Defendants’ obstruction of citizen observers in general, and EIPCa
                                     22   volunteers in particular, was pervasive and well beyond the obstruction experienced in
                                     23   previous elections, forcing EIPCa to expend significant additional resources to
                                     24   facilitate observation of voting practices and document obstruction and irregularities.
                                     25   Because the same or substantially similar laws, regulations, orders and practices are
                                     26   governing and will govern upcoming elections, the same situation will repeat in these
                                     27   elections absent Court intervention.
                                     28         109. Below is a sampling of the ways in which observation was obstructed on a

                                                                           -27-
                                                FIRST AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
                                     Case 2:21-cv-00032-AB-MAA Document 68 Filed 03/08/21 Page 28 of 51 Page ID #:995



                                      1   county-by-county basis:
                                      2         110. Alameda County:
                                      3             G. An EIPCa citizen observer was informed by multiple county
                                      4                  employees that no observers were allowed to observe vote processing
                                      5                  and counting at all due to COVID-19.
                                      6         111. Fresno County:
                                      7             H. Throughout Fresno County, citizen observers were kept in confined
                                      8                  areas too far from vote processing and counting activities to effectively
                                      9                  observe them. Former Fresno County Registrar of Voters Brandi Orth
                                     10                  told citizen observers at the Orange Cove Library that they “needed to
                                     11                  stay in [their] area and Observe!” It was her interpretation that
                                     12                  observers did not need to be close enough to hear what was going on,
355 South Grand Avenue, Suite 2450




                                     13
  PRIMARY LAW GROUP, P.C.




                                                         as she informed the observer.
      Los Angeles, CA 90071




                                     14             I.   At Reedley Precinct 13, citizen observers were forced to remain in an
          (213) 677-0856




                                     15                  observer area which was approximately 35 feet back from check-in
                                     16                  and in the back of the room. It was difficult to see and hear. A vote
                                     17                  center supervisor would stare at observers if they moved from the
                                     18                  designated observation area.
                                     19             J.   At Orange Cove Precinct 14, citizen observers were required to stay in
                                     20                  a confined area behind tables approximately 50 feet from vote
                                     21                  processing and counting activities. It was difficult to see or hear.
                                     22         112. Los Angeles County:
                                     23             K. A citizen observer was told by a head poll worker at Vasquez High
                                     24                  School that “it was illegal for [her] to be [there]” as a poll observer
                                     25                  after the polls closed. Because of this the citizen observer was forced
                                     26                  to leave five minutes before the doors to the voting center closed.
                                     27         113. Monterey County:
                                     28             L.   Citizen observers were separated from election officials processing

                                                                           -28-
                                                FIRST AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
                                     Case 2:21-cv-00032-AB-MAA Document 68 Filed 03/08/21 Page 29 of 51 Page ID #:996



                                      1                  ballots by thick glass, making it impossible to hear the process, and
                                      2                  more than ten feet away from the election officials’ desks, making it
                                      3                  virtually impossible to see what they were doing.
                                      4         114. Orange County:
                                      5             M. In Orange County, citizen observers were provided with computer
                                      6                  “observation screens” on which to view ballot processing activities.
                                      7                  However, observers were kept far away from these screens, making
                                      8                  observation of details like signatures impossible to verify. One citizen
                                      9                  observer resorted to viewing the screens with binoculars, but was still
                                     10                  too far away to see signatures clearly.
                                     11             N. Observation screens were also turned off with varying or no
                                     12                  explanation while the count continued. Citizens were unable to view or
355 South Grand Avenue, Suite 2450




                                     13
  PRIMARY LAW GROUP, P.C.




                                                         object to signature matches and the processing of conditional ballots
      Los Angeles, CA 90071




                                     14                  because these screens were off.
          (213) 677-0856




                                     15             O. The Registrar of Voters informed citizen observers that it had halted
                                     16                  “first pass” ballot counting at 5:00 p.m. However, counting took place
                                     17                  again later in the evening without the knowledge or observation of
                                     18                  citizen observers. This would never have been discovered but for a
                                     19                  citizen observer who logged into the Remote Observing System at
                                     20                  6:30 p.m. and was “stunned” to see the video “was an active and live
                                     21                  viewing of ‘first pass’ signatures” going on.
                                     22         115. Riverside County:
                                     23             P.   Citizen observers were prevented from seeing ballots being remade in
                                     24                  Riverside County. When an observer raised this with an election
                                     25                  official, he told the observer there would be no changes to the process
                                     26                  to enable observers to see ballots being remade. A temporary
                                     27                  Elections Assistant in Riverside who took part in the remaking of
                                     28                  ballots reported that she observed no method of accountability for the

                                                                           -29-
                                                FIRST AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
                                     Case 2:21-cv-00032-AB-MAA Document 68 Filed 03/08/21 Page 30 of 51 Page ID #:997



                                      1                   remaking of ballots that would ensure the voter’s original choice was
                                      2                   accurately marked on the new ballot. The employees sat across from
                                      3                   each other without view of what the other was doing and this occurred
                                      4                   in the back of the room, far from where citizen observers could see
                                      5                   because tall carts obstructed the view.
                                      6         116. Sacramento County:
                                      7              Q. A citizen observer in Sacramento County was positioned more than 6
                                      8                   feet from the counting desks which were also surrounded by
                                      9                   plexiglass, making it nearly impossible to see ballot marks.
                                     10         117. Santa Clara County:
                                     11              R.   A citizen observer in Santa Clara reported “Observers were not
                                     12                   allowed into the tabulation room to observe counting. Observers
355 South Grand Avenue, Suite 2450




                                     13
  PRIMARY LAW GROUP, P.C.




                                                          watched from conference room over zoom link, but camera was
      Los Angeles, CA 90071




                                     14                   filming from the doorway/outside the room.” As such, observers had
          (213) 677-0856




                                     15                   limited view on the operation and could not readily object.
                                     16         118. Ventura County:
                                     17              S.   Ventura County allowed only a limited number of citizen observers to
                                     18                   observe ballot processing and vote tabulation in person, and they were
                                     19                   directed to stand outside the vote tabulation center in the hall and
                                     20                   observe through the window, approximately 20 feet away from the
                                     21                   process. Ventura County also set up a limited number of streaming
                                     22                   cameras to allow citizen observers to observe remotely, but they
                                     23                   provided limited view of the facility and did not show the activity on
                                     24                   computer screens.
                                     25         B.    EIPCa Observes Widespread Irregularities and Evidence of
                                     26               Opportunities for Fraud in Hundreds of Sworn Declarations, Despite
                                     27               Obstruction of Election Observers
                                     28         119. Even with all of the measures put in place by Defendant County Registrars

                                                                           -30-
                                                FIRST AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
                                     Case 2:21-cv-00032-AB-MAA Document 68 Filed 03/08/21 Page 31 of 51 Page ID #:998



                                      1   to disrupt citizen observers, citizens still observed a vast number of pervasive
                                      2   irregularities, which are documented in hundreds of sworn affidavits collected by
                                      3   EIPCa.
                                      4         120. These affidavits demonstrate that signature verifications for VBM ballots
                                      5   for the November 2020 election were not meaningfully conducted statewide. As
                                      6   massive numbers of VBM ballots flooded vote counting centers, their signatures were
                                      7   visually checked at the rate of one signature pair every one to four seconds. In some
                                      8   cases, four signature comparisons were conducted simultaneously using images
                                      9   projected on computer monitors, at the rate of one to four seconds per screen. This
                                     10   cursory review is patently inadequate to ensure that the VBM ballots were properly
                                     11   vetted as legal votes as required by EC § 3019. Defendant county registrars
                                     12   implemented different election rules and practices, thereby causing voters in one
355 South Grand Avenue, Suite 2450




                                     13
  PRIMARY LAW GROUP, P.C.




                                          county to be treated differently from those in another, disadvantaging voters and
      Los Angeles, CA 90071




                                     14   diminishing the value of votes legally cast by and for the Plaintiffs in certain counties
          (213) 677-0856




                                     15   beyond those legally cast in other counties.
                                     16         121. The sheer number and variety of irregularities caused EIPCa to expend
                                     17   significant additional resources to facilitate observation of voting practices and
                                     18   document obstruction and irregularities. Because the same or substantially similar
                                     19   laws, regulations, orders and practices are governing and will govern upcoming
                                     20   elections, the same situation will repeat in these elections absent Court intervention.
                                     21         122. Observers noted widespread additional irregularities and potential for fraud
                                     22   across many counties:
                                     23         123. Contra Costa County:
                                     24                   In Contra Costa County, poll data tapes from voting machines show
                                     25                   inconsistencies between votes as recorded by the machines, and later
                                     26                   tabulation of those votes in the vote for President. In multiple cases,
                                     27                   votes were added to the tally for Biden but not for Trump. The data
                                     28                   tape from one poll center tabulator shows 95 votes for Biden and 147

                                                                           -31-
                                                FIRST AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
                                     Case 2:21-cv-00032-AB-MAA Document 68 Filed 03/08/21 Page 32 of 51 Page ID #:999



                                      1                  for Trump, but the report released by the County shows 96 (an
                                      2                  additional vote) for Biden and the same 147 for Trump. The same
                                      3                  thing happened in at least three other cases. In each instance, Trump’s
                                      4                  votes remained constant while votes were added for Biden. Only an
                                      5                  audit can show whether the same irregularities hold true for other
                                      6                  counties and other candidates.
                                      7             T.   A voter had his ballot envelope signed by another person with a
                                      8                  different name, and the County accepted the signature because no
                                      9                  signature matching was taking place.
                                     10             U. A citizen who was voting observed a poll worker who instructed
                                     11                  another voter how to vote on certain ballot items that voter had left
                                     12                  blank because the voter knew nothing about them, per her own
355 South Grand Avenue, Suite 2450




                                     13
  PRIMARY LAW GROUP, P.C.




                                                         admission. The poll worker provided her this guidance without
      Los Angeles, CA 90071




                                     14                  solicitation.
          (213) 677-0856




                                     15         124. Fresno County:
                                     16             V. At Fresno County’s Clovis Center, a supervisor informed a citizen
                                     17                  observer that the ballots for the first day of early voting (10/31/2020)
                                     18                  had been left inside a vote tallying machine “unattended in a locked
                                     19                  room overnight,” and that it was his understanding this practice would
                                     20                  continue every night until the final closing of the voting center.
                                     21         125. Los Angeles County:
                                     22             W. A citizen at Los Angeles County’s Pasadena Victory Park center
                                     23                  witnessed a machine change a voter’s vote.
                                     24             X. Multiple observers at voting centers saw “many workers with open
                                     25                  bags, big purses and other stuff around desks” in violation of security
                                     26                  procedures, noting that “[b]allots could easily have been taken.”
                                     27             Y. An observer at Los Angeles County’s Claremont center witnessed two
                                     28                  different women drop off multiple ballots without voter signatures.

                                                                           -32-
                                                FIRST AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
                                 Case 2:21-cv-00032-AB-MAA Document 68 Filed 03/08/21 Page 33 of 51 Page ID #:1000



                                     1                Nevertheless, the ballots were counted by election officials.
                                     2           Z.   Even where signature matching was done, it was not done effectively.
                                     3                One observer watched a worker matching signatures four at a time (as
                                     4                in other counties) and spending five seconds or less per each set of
                                     5                four. The observer saw over 40 signatures that did not match, and
                                     6                three with no reference signature to match whatsoever, but only one
                                     7                was flagged. Another observed 95 signatures that should have been
                                     8                challenged but were not. Including “[m]any [that] had no signature or
                                     9                a total mismatch.” (Emphasis added.)
                                     10      126. Monterey County:
                                     11          AA. Voters in Salinas who voted in person were advised that a provisional
                                     12               ballot must be used. A mail carrier in the Salinas Post Office informed
355 South Grand Avenue, Suite 2450




                                     13               a voter that his superiors had instructed him to “cram all the ballots
  PRIMARY LAW GROUP, P.C.
      Los Angeles, CA 90071




                                     14               into a mailbox” even if he knew many of the voters at the address did
          (213) 677-0856




                                     15               not live there.
                                     16      127. Orange County:
                                     17          BB. Election officials did not perform meaningful signature matching of
                                     18               signatures on VBM ballot envelopes with those on record. Signatures
                                     19               were displayed four at a time on computer screens and remained on the
                                     20               screen for only a few seconds, leaving no actual time for signature
                                     21               matching to occur or for observers to object. Ballots with signatures
                                     22               that did not appear to match were allowed to be counted. Incredibly,
                                     23               an election official informed a citizen observer that “they do not verify
                                     24               signatures for provisional ballots” at all. Another election official
                                     25               informed a citizen observer that Defendant Kelley had modified a
                                     26               ballot processing rule that previously required signature pairs to be
                                     27               examined for 12 seconds each.
                                     28          CC. The status of VBM envelope signatures that were challenged by

                                                                        -33-
                                             FIRST AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
                                 Case 2:21-cv-00032-AB-MAA Document 68 Filed 03/08/21 Page 34 of 51 Page ID #:1001



                                     1               citizen observers was changed from “challenged” to “good” without
                                     2               meaningful review by election officials. During ballot processing, an
                                     3               election official announced over the public address system that citizen
                                     4               observers were challenging too many signatures and that the election
                                     5               officials would not have time to get to all of them.
                                     6           DD. At the meeting of the League of Women Voters of Central Orange
                                     7               County on November 16, Defendant Kelley expressed surprise about
                                     8               the changes regarding signature verification because the new
                                     9               instruction essentially amounted to a directive that “basically all
                                     10              ballots were to be considered valid unless there was substantial proof
                                     11              otherwise.” He elaborated the Registrars were notified of the changes
                                     12              to the CCRs on September 28 in relation to the Emergency Regulation
355 South Grand Avenue, Suite 2450




                                     13
  PRIMARY LAW GROUP, P.C.




                                                     passed down by former Secretary of State Padilla.
      Los Angeles, CA 90071




                                     14      128. Riverside County:
          (213) 677-0856




                                     15          EE. An observer witnessed ballots put into boxes that were never sealed,
                                     16              and were put into an election official’s car in which another
                                     17              unidentified individual was riding.
                                     18          FF. A temporary assistant at the Registrar of Voters was assigned to accept
                                     19              drive-in VBM ballots curbside. She “observed temp. employees taking
                                     20              ballots without checking for signatures or if the person was dropping
                                     21              off for others. NO effort was made to check for their signature and
                                     22              their relationship to the person.”
                                     23      129. Sacramento County:
                                     24          GG. A citizen observer reported that he saw on multiple occasions a ballot
                                     25              marked for both Biden and Trump, but with the Trump indicator
                                     26              having an “x” through it. The observer mentioned this to the
                                     27              adjudicators, who refused to elevate the issue to supervisors,
                                     28              concluding, without evidence, the voter had just changed his or her

                                                                        -34-
                                             FIRST AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
                                 Case 2:21-cv-00032-AB-MAA Document 68 Filed 03/08/21 Page 35 of 51 Page ID #:1002



                                     1                 mind. On another date, the same citizen observer again saw a ballot
                                     2                 marked for both Trump and Biden, with the Trump indicator having an
                                     3                 “x” through it, and the ballot being counted for Biden.
                                     4       130. San Bernardino County:
                                     5           HH. An election official at the San Bernardino Registrar of Voters
                                     6                 informed a citizen, “not all of the ballots will be counted, because
                                     7                 California is such a Democrat state,” in response to the citizen’s
                                     8                 inquiry as to why her in-person ballot had not already been counted.
                                     9           II.   A citizen observer observed that there were 400+ more registered
                                     10                voters on the rolls than there had been the night before (after polls had
                                     11                closed). No explanation was found for this increase.
                                     12          JJ. A citizen observer witnessed voters being registered to vote
355 South Grand Avenue, Suite 2450




                                     13
  PRIMARY LAW GROUP, P.C.




                                                       provisionally without providing ID.
      Los Angeles, CA 90071




                                     14      131. Santa Clara County:
          (213) 677-0856




                                     15          KK. On November 2, a citizen observer arrived at the Santa Clara Registrar
                                     16                of Voters at 7:02 a.m. and found the double entrance doors and side
                                     17                doors leading to ballot processing area open and unattended. An
                                     18                employee arrived at 7:08 a.m. and said that the area was not supposed
                                     19                to be open. No supervisor or other employee was found in the area
                                     20                and the unopened doors were not explained.
                                     21      132. Ventura:
                                     22          LL. In Ventura County, a voting machine company employee was
                                     23                observed inserting a flash drive into a voting machine while it was
                                     24                tallying votes, after which the system was rebooted. The employee
                                     25                then removed the drive from the machine, placed it into his own
                                     26                laptop, and performed operations on the laptop. He then removed the
                                     27                drive from the laptop and provided it to the Ventura County election
                                     28                official who was operating the voting system.

                                                                        -35-
                                             FIRST AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
                                 Case 2:21-cv-00032-AB-MAA Document 68 Filed 03/08/21 Page 36 of 51 Page ID #:1003



                                     1          C.      Voting Machines Used to Collect and Tabulate Votes Contain Known
                                     2                  Vulnerabilities Allowing Miscounting and Vote Manipulation
                                     3          133. Most California counties processed ballots and tabulated votes in the
                                     4    November 2020 election using computerized voting machines.
                                     5          134. The voting machine companies consider their software proprietary and
                                     6    refuse to share the full source code with the public. This means that the system used to
                                     7    process ballots and tabulate votes is secret.
                                     8          135. Even with this secrecy, there are well-established vulnerabilities in the
                                     9    voting machine systems.
                                     10         136. These systems classify ballots into two categories, 1) normal ballots and 2)
                                     11   adjudicated ballots. Ballots sent to adjudication can be altered by election officials,
                                     12   and adjudication files can be moved between different Results Tally and Reporting
355 South Grand Avenue, Suite 2450




                                     13
  PRIMARY LAW GROUP, P.C.




                                          (RTR) terminals with no audit trail of which election official actually adjudicates (i.e.,
      Los Angeles, CA 90071




                                     14   votes) the ballot batch. This demonstrates a significant and fatal error in security and
          (213) 677-0856




                                     15   election integrity because it provides no meaningful observation of the adjudication
                                     16   process or auditable trail of which election official actually adjudicates a ballot.
                                     17   Without an audit to show how many ballots are “adjudicated,” it is impossible to tell
                                     18   how many votes election officials are given access to manipulate. In an audit of votes
                                     19   in Michigan Central Lake Township in Antrim County, there were 1,222 ballots
                                     20   reversed out of 1,491 total ballots cast, resulting in an 81.96% rejection rate, meaning
                                     21   the vast majority of all ballots cast were sent to adjudication for a decision by election
                                     22   officials. Even a much smaller percentage of adjudicated ballots would allow election
                                     23   officials to modify votes to change the outcome of nearly any race in the State of
                                     24   California.
                                     25         137. Voting machines also allow election officials to generate reports as vote
                                     26   counting is ongoing. Such reports could be used by a malicious party to determine
                                     27   how many votes would need to be changed in order to manipulate the outcome of an
                                     28   election. These reports, however, are deleted after they are run and are not available to

                                                                            -36-
                                                 FIRST AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
                                 Case 2:21-cv-00032-AB-MAA Document 68 Filed 03/08/21 Page 37 of 51 Page ID #:1004



                                     1    the public, concealing any such misuse of the software.
                                     2          138. Ballot images, ballot totals and ballot envelopes processed by voting
                                     3    machine systems are not available to the public, so the accuracy of the systems’ vote
                                     4    processing cannot be validated without an audit.
                                     5          139. Ballots and envelopes are separated during VBM ballot processing, leaving
                                     6    no audit trail. If a signature on a VBM envelope is later determined to have been
                                     7    invalid, the ballot or ballots from that envelope cannot be identified and removed from
                                     8    the vote count.
                                     9          140. Voting machine systems can be connected to the internet while processing
                                     10   ballots and tabulating votes. This creates the opportunity for unlawful remote
                                     11   manipulation of election results.
                                     12         141. Information can also be moved to and from systems locally using flash
355 South Grand Avenue, Suite 2450




                                     13
  PRIMARY LAW GROUP, P.C.




                                          drives, as was apparently done in Ventura County (supra ¶ 130). This too creates the
      Los Angeles, CA 90071




                                     14   opportunity for unlawful manipulation of election results.
          (213) 677-0856




                                     15         D.     Concerns Regarding Voting Machine Systems Have Been Raised by
                                     16                Many Other Credible Entities, Including Federal and State Courts,
                                     17                State Registrars, Security Experts and Academic Publications
                                     18         142. There is widespread concern across institutions at the State and Federal
                                     19   levels, as well as in academia and the security industry, regarding the systemic
                                     20   problems and vulnerabilities with computerized voting systems.
                                     21         143. An industry expert, Dr. Andrew Appel, Princeton Professor of Computer
                                     22   Science and Election Security Expert has recently observed, with reference to
                                     23   computerized machines, “I figured out how to make a slightly different computer
                                     24   program that just before the polls were closed, it switches some votes around from one
                                     25   candidate to another. I wrote that computer program into a memory chip and now to
                                     26   hack a voting machine you just need 7 minutes alone with it and a screwdriver.” See
                                     27   Andrew W. Appel, et al., “Ballot Marking Devices (BMDs) Cannot Assure the Will of
                                     28   the Voters” at (Dec. 27, 2019) (“Appel Study”).

                                                                           -37-
                                                FIRST AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
                                 Case 2:21-cv-00032-AB-MAA Document 68 Filed 03/08/21 Page 38 of 51 Page ID #:1005



                                     1            144. A Penn Wharton Study from 2016 concluded that “Voters and their
                                     2    representatives in government, often prompted by news of high-profile voting
                                     3    problems, also have raised concerns about the reliability and integrity of the voting
                                     4    process, and have increasingly called for the use of modern technology such as laptops
                                     5    and tablets to improve convenience.” See Matt Caufield, The Business of Voting, July
                                     6    2018.
                                     7            145. In 2018, Jill Stein was in litigation with Dominion Voting Systems
                                     8    (“DVS”) after her 2016 recount request pursuant to WISCONSIN STAT.§ 5.905(4)
                                     9    wherein DVS obtained a Court Order requiring confidentiality on information
                                     10   including vote counting source code, which Dominion claims is proprietary – and must
                                     11   be kept secret from the public. (See unpublished decision, Wisconsin Court of
                                     12   Appeals, No. 2019AP272 issued April 30, 2020). Rather than engaging in an open and
355 South Grand Avenue, Suite 2450




                                     13
  PRIMARY LAW GROUP, P.C.




                                          transparent process to give credibility to Wisconsin's Dominion-Democracy Suite
      Los Angeles, CA 90071




                                     14   voting system, the processes were hidden during the receipt, review, opening, and
          (213) 677-0856




                                     15   tabulation of those votes in direct contravention of Wisconsin's Election Code and
                                     16   Federal law.
                                     17           146. The same Dominion Democracy Suite was denied certification in Texas by
                                     18   the Secretary of State on January 24, 2020, specifically because the “examiner reports
                                     19   raise concerns about whether Democracy Suite 5.5-A system … is safe from fraudulent
                                     20   or unauthorized manipulation.” See State of Texas Secretary of State, Elections
                                     21   Division, Report of Review of Dominion Voting Systems Democracy Suite 5.5-A at 2
                                     22   (Jan. 24, 2020).
                                     23           147. Substantial evidence of this vulnerability was discussed in Judge Amy
                                     24   Totenberg's October 11, 2020 Order in the USDC N.D. Ga. case of Curling, et al. v.
                                     25   Kemp, et. al, Case No. 1:17-cv-02989 Doc. No. 964. See, p. 22-23 (“This array of
                                     26   experts and subject matter specialists provided a huge volume of significant evidence
                                     27   regarding the security risks and deficits in the system as implemented in both witness
                                     28   declarations and live testimony at the preliminary injunction hearing.”); p. 25 (“In

                                                                             -38-
                                                  FIRST AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
                                 Case 2:21-cv-00032-AB-MAA Document 68 Filed 03/08/21 Page 39 of 51 Page ID #:1006



                                     1    particular, Dr. Halderman's testing indicated the practical feasibility through a of
                                     2    causing the swapping or deletion of specific votes cast and the compromise of the
                                     3    system through different strategies, including through access to and alteration or
                                     4    manipulation of the QR barcode.”)
                                     5          148. Similarly, a District Judge in Georgia found that Dominion's ballots are not
                                     6    voter verifiable, and they cannot be audited in a software independent way. The
                                     7    credibility of a ballot can be no greater than the credibility of Dominion's systems,
                                     8    which copious expert analysis has shown is deeply compromised. Similar to the issues
                                     9    in Wisconsin, Judge Totenberg of the District Court of Georgia Northern District held:
                                     10                Georgia's Election Code mandates the use of the [ballot marking
                                     11                device] BMD system as the uniform mode of voting for all in-person
                                     12                voters in federal and statewide elections. O.C.G.A. § 21-2-300(a)(2).
355 South Grand Avenue, Suite 2450




                                     13                The statutory provisions mandate voting on “electronic ballot
  PRIMARY LAW GROUP, P.C.
      Los Angeles, CA 90071




                                     14                markers” that: (1) use “electronic technology to independently and
          (213) 677-0856




                                     15                privately mark a paper ballot at the direction of an elector, interpret
                                     16                ballot selections, … communicate such interpretation for elector
                                     17                verification, and print an elector verifiable paper ballot;” and (2)
                                     18                “produce paper ballots which are marked with the elector's choices in
                                     19                a format readable by the elector” O.C.G.A. § 21-2-2(7 1); O.C.G.A. §
                                     20                21-2-300(a)(2). Plaintiffs and other voters who wish to vote in-person
                                     21                are required to vote on a system that does none of those things.
                                     22                Rather, the evidence shows that the Dominion BMD system does not
                                     23                produce a voter-verifiable paper ballot or a paper ballot marked with
                                     24                the voter's choices in a format readable by the voter because the votes
                                     25                are tabulated solely from the unreadable QR code.
                                     26                See Order, pp. 81-82.
                                     27         149. This case was later affirmed in a related case, in the Eleventh Circuit in
                                     28   2018 related to Georgia's voting system in Common Cause Georgia v. Kemp, 347 F.

                                                                           -39-
                                                FIRST AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
                                 Case 2:21-cv-00032-AB-MAA Document 68 Filed 03/08/21 Page 40 of 51 Page ID #:1007



                                     1    Supp. 3d 1270 (11th Cir. 2018). The Court found:
                                     2                 In summary, while further evidence will be necessary in the future,
                                     3                 the Court finds that the combination of the statistical evidence and
                                     4                 witness declarations in the record here (and the expert witness
                                     5                 evidence in the related Curling case which the Court takes notice of)
                                     6                 persuasively demonstrates the likelihood of Plaintiff succeeding on its
                                     7                 claims. Plaintiff has shown a substantial likelihood of proving that the
                                     8                 Secretary's failure to properly maintain a reliable and secure voter
                                     9                 registration system has and will continue to result in the infringement
                                     10                of the rights of the voters to cast their vote and have their votes
                                     11                counted.
                                     12                Id. at 1294-1295.
355 South Grand Avenue, Suite 2450




                                     13
  PRIMARY LAW GROUP, P.C.




                                                150. The expert witness in the above litigation in the United States District Court
      Los Angeles, CA 90071




                                     14   of Georgia, Case 1:17-cv-02989-AT, Harri Hursti, specifically testified to the acute
          (213) 677-0856




                                     15   security vulnerabilities, see Ex. 107, wherein he testified or found:
                                     16                A. “The scanner and tabulation software settings being employed to
                                     17                determine which votes to count on hand marked paper ballots are
                                     18                likely causing clearly intentioned votes not to be counted” “The
                                     19                voting system is being operated in Fulton County in a manner that
                                     20                escalates the security risk to an extreme level.” “Votes are not
                                     21                reviewing their BMD printed ballots, which causes BMD generated
                                     22                results to be un-auditable due to the untrustworthy audit trail.” 50% or
                                     23                more of voter selections in some counties were visible to election
                                     24                workers. Dominion employees maintain near exclusive control over
                                     25                the EMS servers. “In my professional opinion, the role played by
                                     26                Dominion personnel in Fulton County, and other counties with similar
                                     27                arrangements, should be considered an elevated risk factor when
                                     28                evaluating the security risks of Georgia's voting system.” Id. ¶26.

                                                                           -40-
                                                FIRST AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
                                 Case 2:21-cv-00032-AB-MAA Document 68 Filed 03/08/21 Page 41 of 51 Page ID #:1008



                                     1                B. A video game download was found on one Georgia Dominion
                                     2                system laptop, suggesting that multiple Windows updates have been
                                     3                made on that respective computer.
                                     4                C. There is evidence of remote access and remote troubleshooting
                                     5                which presents a grave security implication.
                                     6                D. Certified identified vulnerabilities should be considered an
                                     7                “extreme security risk.”
                                     8                E. There is evidence of transfer of control the systems out of the
                                     9                physical perimeters and place control with a third party off site.
                                     10               F. USB drives with vote tally information were observed to be
                                     11               removed from the presence of poll watchers during a recent election.
                                     12               G. “The security risks outlined above – operating system risks, the
355 South Grand Avenue, Suite 2450




                                     13
  PRIMARY LAW GROUP, P.C.




                                                      failure to harden the computers, performing operations directly on the
      Los Angeles, CA 90071




                                     14               operating systems, lax control of memory cards, lack of procedures,
          (213) 677-0856




                                     15               and potential remote access, are extreme and destroy the credibility of
                                     16               the tabulations and output of the reports coming from a voting
                                     17               system.” Id. ¶49.
                                     18         151. A forensic audit of Antrim County, Michigan vote tabulation found that the
                                     19   computerized system had an astonishing error rate of 68%. See Ramsland Jr., Russell.
                                     20   “Antrim Michigan Forensics Report.” William Bailey v. Antrim County, Michigan,
                                     21   December 13, 2020.
                                     22   https://depernolaw.com/uploads/2/7/0/2/27029178/antrim_michigan_forensics_report_
                                     23   [121320]_v2_[redacted].pdf
                                     24         152. By way of comparison, the Federal Election Committee requires that
                                     25   election systems must have an error rate no larger than 0.0008%. See “Excerpts from
                                     26   the 2002 FEC Voting System Standards – 3.2.1 Accuracy Requirements.” Michigan
                                     27   Secretary of State. https://www.michigan.gov/sos/0,4670,7-127-1583-130621-
                                     28   -,00.html

                                                                           -41-
                                                FIRST AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
                                 Case 2:21-cv-00032-AB-MAA Document 68 Filed 03/08/21 Page 42 of 51 Page ID #:1009



                                     1          153. Also, in Michigan Central Lake Township County, there were 1,222 ballots
                                     2    reversed out of 1,491 total ballots cast, resulting in an 81.96% rejection rate. All
                                     3    reversed ballots are sent to adjudication for a decision by election personnel, a process
                                     4    that invites human error and fraud into the voting process.
                                     5          E.     In-Person Voters Were Subject to Unequal Treatment Compared to
                                     6                 VBM Voters, Disproportionately Burdening People, Including
                                     7                 Vulnerable Populations, Who Prefer to Vote in Person
                                     8          154. Under California law, in person voters can only vote if they are in line at
                                     9    the time the polls close, which was 8 p.m. during the November 2020 election.
                                     10         155. Under former Secretary of State Padilla’s guidance, VBM voters could
                                     11   legally vote by dropping off ballots in drop boxes until 11:59 p.m. and still have their
                                     12   ballots postmarked on election day and therefore counted.
355 South Grand Avenue, Suite 2450




                                     13
  PRIMARY LAW GROUP, P.C.




                                                156. Further, because ballots were not picked up from drop boxes until well into
      Los Angeles, CA 90071




                                     14   the day after the election and because the drop boxes were unmonitored, nothing
          (213) 677-0856




                                     15   prevented VBM voters from voting the day after election day by dropping ballots in
                                     16   such boxes. Reports of such late voting and ballot pickups have been documented.
                                     17         157. This difference in timing, which allots at least four additional hours for
                                     18   VBM voters to vote, allows VBM voters to vote even after poll results are being
                                     19   announced, whereas in-person voters cannot. Such unequal treatment
                                     20   disproportionately burdens people who prefer to vote in person. It also
                                     21   disproportionately burdens the ability of Black and other minority voters to cast their
                                     22   votes, because data shows these communities have historically relied on in-person
                                     23   voting to a greater degree than other groups.
                                     24         158. Similar issues have been found unconstitutional in multiple recent
                                     25   challenges to election law. See League of Women Voters of North Carolina v. North
                                     26   Carolina, 769 F.3d 224 (2014); North Carolina State Conference of NAACP v.
                                     27   McCrory, 831 F.3d 204 (2016). In League of Women Voters and McCrory, plaintiffs
                                     28   successfully argued that curtailing in-person voting disproportionately burdens the

                                                                           -42-
                                                FIRST AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
                                 Case 2:21-cv-00032-AB-MAA Document 68 Filed 03/08/21 Page 43 of 51 Page ID #:1010



                                     1    ability of Black and other minority voters to cast their votes. Defendants in those cases
                                     2    argued unsuccessfully that VBM was still available to these voters, but these
                                     3    arguments were unavailing.
                                     4    VIII. An Audit and Special Master Are Needed to Identify the Full Extent of the
                                     5          Irregularities and Potential Fraud and the Effects of the California’s
                                     6          Unconstitutional, Laws, Regulations, Orders and Voting Practices, and to
                                     7          Ensure the Fair and Honest Conduct of Future Elections.
                                     8          159. In spite of an election marred by lack of citizen oversight, and policies and
                                     9    procedures that created massive opportunities for both error and fraud, California has
                                     10   provided no meaningful access to the VBM ballots and envelopes, the voting machines
                                     11   used to record, tabulate and report votes, or additional infrastructure that was
                                     12   implicated in election irregularities, including laptops and flash drives used by those
355 South Grand Avenue, Suite 2450




                                     13
  PRIMARY LAW GROUP, P.C.




                                          who had access to voting machines. The entire process of receiving, tabulating and
      Los Angeles, CA 90071




                                     14   reporting votes remains effectively hidden from citizens.
          (213) 677-0856




                                     15         160. This situation is intolerable in light of evidence of vote irregularities that
                                     16   are widespread enough that they could have changed the outcome of the November
                                     17   2020 election for the candidate Plaintiffs, as well as others, disenfranchising citizens
                                     18   throughout the state. These irregularities stand to be repeated if the unconstitutional
                                     19   laws, orders, regulations and voting practices are allowed to govern the conduct of
                                     20   upcoming elections.
                                     21         161. Evidence must be preserved and made available to qualified experts, so that
                                     22   an audit can be conducted to determine the extent and effect of the irregularities and
                                     23   potential fraud reported. Such an audit should include, among other things, a review of
                                     24   the signatures on VBM ballots against the signatures on file, given the historically low
                                     25   rejection rate for signatures in the November 2020 election. It should include all
                                     26   ballots for which election officials selected the voter’s choices, including all “remade”
                                     27   and “adjudicated” ballots. It should also include voting machine access logs,
                                     28   tabulations, ballot images, and other information.

                                                                           -43-
                                                FIRST AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
                                 Case 2:21-cv-00032-AB-MAA Document 68 Filed 03/08/21 Page 44 of 51 Page ID #:1011



                                     1          162. Further, one or more special masters should be appointed to oversee the
                                     2    audit, as well as the conduct of the upcoming elections. Local and special elections
                                     3    have begun on March 2, 2021, and are scheduled to take place throughout this year and
                                     4    next, including potential recall elections in 2021, and primary and general elections in
                                     5    2022. They will be similarly affected. Indeed, former Secretary of State Padilla’s
                                     6    emergency regulations will still be in effect when these elections start, and they are
                                     7    likely to be extended. The legislature has already taken steps to codify some such
                                     8    regulations into law as described above. Enactment of SB 29, Stats. 2021 Chap. 3, for
                                     9    example, provides that ballots will again be mailed to all “active” registered voters
                                     10   throughout 2021. As such, the violations described herein are capable of repetition.
                                     11         163. By providing this transparency and oversight, all eligible voters can be
                                     12   given assurance that they will be fully enfranchised in California’s forthcoming
355 South Grand Avenue, Suite 2450




                                     13
  PRIMARY LAW GROUP, P.C.




                                          elections.
      Los Angeles, CA 90071




                                     14                                FIRST CAUSE OF ACTION
          (213) 677-0856




                                     15    Violation of Elections Clause: Art. I, § 4, cl. 1 of U.S. Constitution; 42 USC 1983
                                     16         164. Plaintiffs repeat and incorporate by reference the allegations set forth in
                                     17   Paragraphs 1 through 163 of this Complaint as if fully set forth herein.
                                     18         165. The Elections Clause of the U.S. Constitution states that “[t]he Times,
                                     19   Places, and Manner of holding Elections for Senators and Representatives, shall be
                                     20   prescribed in each State by the Legislature thereof.” Art. I, § 4, cl. 1 (emphasis added).
                                     21         166. The Legislature is “‘the representative body which ma[kes] the laws of the
                                     22   people.’” Smiley v. Holm, 285 U.S. 355, 365 (1932). Regulations of congressional and
                                     23   presidential elections, thus, “must be in accordance with the method which the state
                                     24   has prescribed for legislative enactments.” Id. at 367; see also Ariz. State Legislature v.
                                     25   Ariz. Indep. Redistricting Comm’n., 135 S. Ct. 2652, 2668 (2015).
                                     26         167. Defendants have violated, and are engaged in the continued violation of, the
                                     27   Elections Clause by usurping the California State Legislature’s constitutional authority
                                     28   to set the manner of elections.

                                                                           -44-
                                                FIRST AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
                                 Case 2:21-cv-00032-AB-MAA Document 68 Filed 03/08/21 Page 45 of 51 Page ID #:1012



                                     1          168. Plaintiffs have suffered, and will continue to suffer, damage that is actual,
                                     2    as well as imminent and certainly impending, by reason of defendants’ violation of the
                                     3    Elections Clause.
                                     4          169. The damage Plaintiffs have suffered is capable of repetition, yet evading
                                     5    review, including because there are forthcoming elections that will be conducted.
                                     6          170. Plaintiffs have no adequate remedy at law and will suffer irreparable harm
                                     7    unless the court enjoins defendants’ violation of the Elections Clause.
                                     8          171. Plaintiffs are entitled to declaratory relief and temporary, preliminary and
                                     9    permanent injunctive relief invalidating or restraining the defendants’ violations of the
                                     10   Elections Clause.
                                     11                              SECOND CAUSE OF ACTION
                                     12    Denial of Equal Protection: 14th Amendment of U.S. Constitution; 42 USC 1983
355 South Grand Avenue, Suite 2450




                                     13
  PRIMARY LAW GROUP, P.C.




                                                172. Plaintiffs repeat and incorporate by reference the allegations set forth in
      Los Angeles, CA 90071




                                     14   Paragraphs 1 through 171 of this Complaint as if fully set forth herein.
          (213) 677-0856




                                     15         173. The Fourteenth Amendment of the United States Constitution provides “nor
                                     16   shall any state deprive any person of life, liberty, or property, without due process of
                                     17   law; nor deny to any person within its jurisdiction the equal protection of the laws.”
                                     18   See also Bush v. Gore, 531 U.S. 98, 104 (2000) (having once granted the right to vote
                                     19   on equal terms, the State may not, by later arbitrary and disparate treatment, value one
                                     20   person’s vote over the value of another’s); Harper v. Virginia Board of Elections, 383
                                     21   U.S. 663, 665 (1966) (“Once the franchise is granted to the electorate, lines may not be
                                     22   drawn which are inconsistent with the Equal Protection Clause of the Fourteenth
                                     23   Amendment.”).
                                     24         174. Defendants have violated, and are engaged in the continued violation of, the
                                     25   Equal Protection Clause, including by diminishing the value of votes legally cast by
                                     26   and for the individual Plaintiffs and EIPCa’s citizen observers by the application and
                                     27   enforcement of the laws, statutes, regulations, orders and practices described herein.
                                     28         175. Defendants have violated, and are engaged in the continued violation of, the

                                                                           -45-
                                                FIRST AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
                                 Case 2:21-cv-00032-AB-MAA Document 68 Filed 03/08/21 Page 46 of 51 Page ID #:1013



                                     1    Equal Protection Clause, including by intentionally failing to ensure that only legally
                                     2    cast VBM ballots were included in the canvass for the 2020 general election in
                                     3    California.
                                     4          176. Defendants have violated, and are engaged in the continued violation of, the
                                     5    Equal Protection Clause by applying disparate rules in different counties, causing the
                                     6    votes of some California citizens, including individual Plaintiffs and their supporters,
                                     7    and EIPCa’s citizen observers, to be treated differently from those of others.
                                     8          177. Defendants have violated, and are engaged in the continued violation of, the
                                     9    Equal Protection Clause by treating VBM voters differently from in-person voters,
                                     10   disproportionately burdening people who prefer to vote in person, including Black and
                                     11   other minority voters, including individual Plaintiffs and their supporters, and EIPCa’s
                                     12   citizen observers.
355 South Grand Avenue, Suite 2450




                                     13
  PRIMARY LAW GROUP, P.C.




                                                178. Defendants have violated, and are engaged in the continued violation of, the
      Los Angeles, CA 90071




                                     14   Equal Protection Clause by applying laws, regulations, orders and voting practices the
          (213) 677-0856




                                     15   disproportionately burden certain classes of voters, including individual Plaintiffs and
                                     16   their supporters, and EIPCa’s citizen observers.
                                     17         179. Plaintiffs have suffered, and will continue to suffer, damage that is actual,
                                     18   as well as imminent and certainly impending, by reason of Defendants’ violation of the
                                     19   Equal Protection Clause.
                                     20         180. Plaintiffs have no adequate remedy at law and will suffer irreparable harm
                                     21   unless the court enjoins defendants’ violation of the Equal Protection Clause.
                                     22         181. Plaintiffs are entitled to declaratory relief and temporary, preliminary and
                                     23   permanent injunctive relief invalidating or restraining the defendants’ violations of the
                                     24   Equal Protection Clause.
                                     25                               THIRD CAUSE OF ACTION
                                     26      Denial of Due Process: 14th Amendment of U.S. Constitution; 42 USC 1983
                                     27         182. Plaintiffs repeat and incorporate by reference the allegations set forth in
                                     28   Paragraphs 1 through 181 of this Complaint as if fully set forth herein.

                                                                           -46-
                                                FIRST AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
                                 Case 2:21-cv-00032-AB-MAA Document 68 Filed 03/08/21 Page 47 of 51 Page ID #:1014



                                     1          183. The right of qualified citizens to vote in a state election involving federal
                                     2    candidates is recognized as a fundamental right under the Fourteenth Amendment of
                                     3    the United States Constitution. Harper, 383 U.S. at 663. See also Reynolds v. Sims,
                                     4    377 U.S. 533, 554 (1964) (The Fourteenth Amendment protects the “the right of all
                                     5    qualified citizens to vote, in state as well as in federal elections.”). Indeed, ever since
                                     6    the Slaughter-House Cases, 83 U.S. 36 (1873), the United States Supreme Court has
                                     7    held that the Privileges or Immunities Clause of the Fourteenth Amendment protects
                                     8    certain rights of federal citizenship from state interference, including the right of
                                     9    citizens to directly elect members of Congress. See Twining v. New Jersey, 211 U.S.
                                     10   78, 97 (1908) (citing Ex parte Yarbrough, 110 U.S. 651, 663-64 (1884)); See also
                                     11   Oregon v. Mitchell, 400 U.S. 112, 148-49 (1970) (Douglas, J., concurring) (collecting
                                     12   cases).
355 South Grand Avenue, Suite 2450




                                     13
  PRIMARY LAW GROUP, P.C.




                                                184. The fundamental right to vote protected by the Fourteenth Amendment is
      Los Angeles, CA 90071




                                     14   cherished in our nation because it “is preservative of other basic civil and political
          (213) 677-0856




                                     15   rights.” Reynolds, 377 U.S. at 562. Voters have a “right to cast a ballot in an election
                                     16   free from the taint of intimidation and fraud,” Burson v. Freeman, 504 U.S. 191, 211
                                     17   (1992), and “[c]onfidence in the integrity of our electoral processes is essential to the
                                     18   functioning of our participatory democracy.” Purcell v. Gonzalez, 549 U.S. 1, 4
                                     19   (2006) (per curiam).
                                     20         185. “Obviously included within the right to [vote], secured by the Constitution,
                                     21   is the right of qualified voters within a state to cast their ballots and have them
                                     22   counted” if they are validly cast. United States v. Classic, 313 U.S. 299, 315 (1941).
                                     23   “[T]he right to have the vote counted” means counted “at full value without dilution or
                                     24   discount.” Reynolds, 377 U.S. at 555, n.29 (quoting South v. Peters, 339 U.S. 276, 279
                                     25   (1950) (Douglas, J., dissenting)).
                                     26         186. “Every voter in a federal . . . election, whether he votes for a candidate
                                     27   with little chance of winning or for one with little chance of losing, has a right under
                                     28   the Constitution to have his vote fairly counted, without its being distorted by

                                                                            -47-
                                                 FIRST AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
                                 Case 2:21-cv-00032-AB-MAA Document 68 Filed 03/08/21 Page 48 of 51 Page ID #:1015



                                     1    fraudulently cast votes.” Anderson v. United States, 417 U.S. 211, 227 (1974); see
                                     2    also Baker v. Carr, 369 U.S. 186, 208 (1962). Invalid or fraudulent votes “debase[]”
                                     3    and “dilute” the weight of each validly cast vote. See Anderson, 417 U.S. at 227.
                                     4          187. The right to an honest [count] is a right possessed by each voting elector,
                                     5    and to the extent that the importance of his vote is nullified, wholly or in part, he has
                                     6    been injured in the free exercise of a right or privilege secured to him by the laws and
                                     7    Constitution of the United States.” Anderson, 417 U.S. at 226 (quoting Prichard v.
                                     8    United States, 181 F.2d 326, 331 (6th Cir.), aff'd due to absence of quorum, 339 U.S.
                                     9    974 (1950)).
                                     10         188. Practices that promote the casting of illegal or unreliable ballots or fail to
                                     11   contain basic minimum guarantees against such conduct, can violate the Fourteenth
                                     12   Amendment by leading to the diminution in value of validly cast ballots. See Reynolds,
355 South Grand Avenue, Suite 2450




                                     13   377 U.S. at 555 (“[T]he right of suffrage can be denied by a debasement or dilution of
  PRIMARY LAW GROUP, P.C.
      Los Angeles, CA 90071




                                     14   the weight of a citizen’s vote just as effectively as by wholly prohibiting the free
          (213) 677-0856




                                     15   exercise of the franchise.”).
                                     16         189. Defendants have violated, and are engaged in the continued violation of, the
                                     17   Due Process Clause, including by diminishing the value of votes legally cast by and for
                                     18   the individual Plaintiffs and EIPCa’s citizen observers by the application and
                                     19   enforcement of the laws, statutes, regulations, orders and practices described herein.
                                     20         190. Defendants have violated, and are engaged in the continued violation of, the
                                     21   Due Process Clause, including by intentionally failing to ensure that only legally cast
                                     22   VBM ballots were included in the canvass for the 2020 general election in California.
                                     23         191. Plaintiffs have suffered, and will continue to suffer, damage that is actual,
                                     24   as well as imminent and certainly impending, by reason of Defendants’ violation of the
                                     25   Due Process Clause.
                                     26         192. Plaintiffs have no adequate remedy at law and will suffer irreparable harm
                                     27   unless the court enjoins defendants’ violation of the Due Process Clause.
                                     28         193. Plaintiffs are entitled to declaratory relief and temporary, preliminary and

                                                                            -48-
                                                 FIRST AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
                                 Case 2:21-cv-00032-AB-MAA Document 68 Filed 03/08/21 Page 49 of 51 Page ID #:1016



                                     1    permanent injunctive relief invalidating or restraining the defendants’ violations of the
                                     2    Due Process Clause.
                                     3                               FOURTH CAUSE OF ACTION
                                     4      Violation of Guarantee Clause: Art. IV, § 4 of U.S. Constitution; 42 USC 1983
                                     5          194. Plaintiffs repeat and incorporate by reference the allegations set forth in
                                     6    Paragraphs 1 through 193 of this Complaint as if fully set forth herein.
                                     7          195. The Guarantee Clause of the U.S. Constitution states that “[t]he United
                                     8    States shall guarantee to every State in this Union a Republican Form of Government,
                                     9    and shall protect each of them against Invasion. . . .” (Art. IV, § 4.)
                                     10         196. Defendants have violated, and are engaged in the continued violation of, the
                                     11   Guarantee Clause by implementing laws, regulations, orders and voting practices, and
                                     12   conducting elections, so as to deny California and its citizens, including Plaintiffs, a
355 South Grand Avenue, Suite 2450




                                     13
  PRIMARY LAW GROUP, P.C.




                                          republican form of government.
      Los Angeles, CA 90071




                                     14         197. Defendants have further violated, and are engaged in the continued
          (213) 677-0856




                                     15   violation of, the Guarantee Clause by implementing laws, regulations, orders and
                                     16   voting practices, and conducting elections, so as to allow foreign interference in
                                     17   California elections, denying California and its citizens, including Plaintiffs, from
                                     18   protection against invasion.
                                     19         198. Plaintiffs have suffered, and will continue to suffer, damage that is actual,
                                     20   as well as imminent and certainly impending, by reason of defendants’ violation of the
                                     21   Guarantee Clause.
                                     22         199. Plaintiffs have no adequate remedy at law and will suffer irreparable harm
                                     23   unless the court enjoins defendants’ violation of the Guarantee Clause.
                                     24         200. Plaintiffs are entitled to declaratory relief and temporary, preliminary and
                                     25   permanent injunctive relief invalidating or restraining the defendants’ violations of the
                                     26   Guarantee Clause.
                                     27                                   PRAYER FOR RELIEF
                                     28         WHEREFORE, Plaintiffs pray judgment against Defendants as follows:

                                                                           -49-
                                                FIRST AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
                                 Case 2:21-cv-00032-AB-MAA Document 68 Filed 03/08/21 Page 50 of 51 Page ID #:1017



                                     1       A.   An order directing Defendants to preserve all voting machines, software,
                                     2            peripherals (including flash drives and other memory storage), computers,
                                     3            reports generated, and other data and equipment used to cast, examine,
                                     4            count, tabulate, modify, store or transmit votes or voting data in the
                                     5            November 2020 elections in California for inspection and audit by
                                     6            experts;
                                     7       B.   An order directing Defendants to preserve all VBM ballots, VBM ballot
                                     8            envelopes, RAVBM ballots, remade or duplicated ballots, adjudicated
                                     9            ballots and other documents used to cast votes in the November 2020
                                     10           elections in California for inspection and audit by experts;
                                     11      C.   The appointment of one or more special masters to oversee the evidence
                                     12           preservation and audit process;
355 South Grand Avenue, Suite 2450




                                     13
  PRIMARY LAW GROUP, P.C.




                                             D.   The appointment of one or more special masters to oversee and monitor
      Los Angeles, CA 90071




                                     14           the accuracy of vote counting in California’s upcoming elections;
          (213) 677-0856




                                     15      E.   A declaratory judgment that the following are unconstitutional on their
                                     16           face and as applied:
                                     17              a. California Assembly Bills 60 (Stats. 2013, Chap. 524), 306 (Stats.
                                     18                 2018, Chap. 203), 860 (Stats. 2020, Chap. 4), 1461 (Stats. 2015,
                                     19                 Chap. 729) and 1921 (Stats. 2016, Chap. 820);
                                     20              b. California Senate Bills 29 (Stats. 2021, Chap. 3), 397 (Stats. 2011,
                                     21                 Chap. 561), 450 (Stats. 2016, Chap. 832), 503 (not yet codified –
                                     22                 introduced 2/17/21) and 523 (Stats. 2019, Chap. 568);
                                     23              c. Governor Newsom’s Executive Orders numbers N-64-20 and 67-
                                     24                 20;
                                     25              d. California Code of Regulations §§ 20910, 20960, 20961, 20962,
                                     26                 20980, 20981, 20982, 20983, 20984, 20985, 20990, 20991, 20992,
                                     27                 and 20993;
                                     28              e. California Elections Code § 3020;

                                                                        -50-
                                             FIRST AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
                                 Case 2:21-cv-00032-AB-MAA Document 68 Filed 03/08/21 Page 51 of 51 Page ID #:1018



                                     1                 f. The restrictions imposed on citizen observers by Defendant County
                                     2                     Registrars during and after the November 2020 election;
                                     3         F.   Plaintiffs’ costs of suit;
                                     4         G.   Reasonable attorneys’ fees; and
                                     5         H.   Such other relief as is just and proper.
                                     6

                                     7    DATED: March 8, 2021                   PRIMARY LAW GROUP, P.C.
                                     8

                                     9                                           /s/ Joshua Kroot
                                     10                                          By: Joshua Kroot
                                                                                       Attorneys for Plaintiffs
                                     11

                                     12
355 South Grand Avenue, Suite 2450




                                     13
  PRIMARY LAW GROUP, P.C.
      Los Angeles, CA 90071




                                     14
          (213) 677-0856




                                     15

                                     16

                                     17

                                     18

                                     19

                                     20
                                     21

                                     22

                                     23

                                     24

                                     25

                                     26
                                     27

                                     28

                                                                          -51-
                                               FIRST AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
